

115 HR 2479 IH: Leading Infrastructure for Tomorrow’s America Act
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2479IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Pallone (for himself, Mr. Rush, Ms. Eshoo, Mr. Engel, Mr. Gene Green of Texas, Mr. Michael F. Doyle of Pennsylvania, Ms. Schakowsky, Mr. Butterfield, Ms. Castor of Florida, Mr. Sarbanes, Mr. McNerney, Mr. Welch, Mr. Ben Ray Luján of New Mexico, Mr. Tonko, Ms. Clarke of New York, Mr. Loebsack, Mr. Cárdenas, Mr. Ruiz, Mrs. Dingell, Mr. Kennedy, Ms. Matsui, Ms. DeGette, and Mr. Peters) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science, Space, and Technology, Transportation and Infrastructure, Ways and Means, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo rebuild and modernize the Nation’s infrastructure to expand access to broadband internet,
			 rehabilitate drinking water infrastructure, modernize the electric grid
			 and energy supply infrastructure, redevelop brownfields, strengthen health
			 care infrastructure, create jobs, protect public health and the
			 environment, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Leading Infrastructure for Tomorrow’s America Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Expansion of broadband access
					Sec. 10001. Expansion of broadband access.
					Title II—Drinking Water Infrastructure
					Subtitle A—AQUA Act
					Sec. 21001. Short title.
					Sec. 21002. Prevailing wages.
					Sec. 21003. Use of funds.
					Sec. 21004. Requirements for use of American materials.
					Sec. 21005. Data on variances, exemptions, and persistent violations.
					Sec. 21006. Assistance for restructuring.
					Sec. 21007. Priority and weight of applications.
					Sec. 21008. Disadvantaged communities.
					Sec. 21009. Administration of State loan funds.
					Sec. 21010. State revolving loan funds for American Samoa, Northern Mariana Islands, Guam, and the
			 Virgin Islands.
					Sec. 21011. Authorization of appropriations.
					Sec. 21012. Affordability of new standards.
					Sec. 21013. Focus on lifecycle costs.
					Sec. 21014. Best practices for administration of State revolving loan fund programs.
					Subtitle B—Reducing Lead in Drinking Water
					Sec. 22001. Reducing lead in drinking water.
					Sec. 22002. Drinking water fountain replacement for schools.
					Sec. 22003. Aligning definitions of lead free.
					Sec. 22004. Guidance for schools regarding lead in drinking water.
					Sec. 22005. School lead pipe replacement program.
					Sec. 22006. School remedial action program.
					Subtitle C—Climate resiliency, security, and source water protection planning
					Sec. 23001. Climate resiliency, security, and source water protection planning.
					Title III—Clean Energy Infrastructure
					Subtitle A—Grid Security and Modernization
					Part 1—Enhancing electric infrastructure resilience, reliability, and energy security
					Sec. 31101. Program to enhance electric infrastructure resilience, reliability, and energy
			 security.
					Part 2—21st Century Power Grid
					Sec. 31201. Technology demonstration on the distribution system.
					Part 3—Energy efficient transformer rebate program
					Sec. 31301. Energy Efficient Transformer Rebate Program.
					Part 4—Strategic Transformer Reserve Program
					Sec. 31401. Strategic Transformer Reserve Program.
					Subtitle B—Energy Efficient Infrastructure
					Part 1—Home Owner Managing Energy Savings
					Sec. 32101. Short title.
					Sec. 32102. Definitions.
					Sec. 32103. Home Energy Savings Retrofit Rebate Program.
					Sec. 32104. Contractors.
					Sec. 32105. Rebate aggregators.
					Sec. 32106. Quality assurance providers.
					Sec. 32107. Transferability of home energy savings rebate.
					Sec. 32108. Home Energy Savings Retrofit Rebate Program.
					Sec. 32109. Grants to States and Indian Tribes.
					Sec. 32110. Quality assurance program.
					Sec. 32111. Evaluation report to Congress.
					Sec. 32112. Administration.
					Sec. 32113. Treatment of rebates.
					Sec. 32114. Penalties.
					Sec. 32115. Funding.
					Sec. 32116. Pilot program.
					Part 2—Smart Building Acceleration
					Sec. 32201. Short title.
					Sec. 32202. Findings.
					Sec. 32203. Definitions.
					Sec. 32204. Survey of private sector smart buildings.
					Sec. 32205. Federal smart building program.
					Sec. 32206. Leveraging existing programs.
					Sec. 32207. Report.
					Part 3—Weatherization Assistance and State Energy Programs
					Sec. 32301. Weatherization assistance and State energy programs.
					Part 4—Smart Energy and Water Efficiency
					Sec. 32401. Short title.
					Sec. 32402. Smart energy and water efficiency pilot program.
					Part 5—Diesel Emissions Reduction
					Sec. 32501. Short title.
					Sec. 32502. Reauthorization of diesel emissions reduction program.
					Part 6—Energy Improvements at Public School Facilities
					Sec. 32601. Grants for energy efficiency improvements and renewable energy improvements at public
			 school facilities.
					Subtitle C—Energy Supply Infrastructure
					Part 1—Low-Income Solar
					Sec. 33101. Short title.
					Sec. 33102. Loan and grant program for solar installations in low-income and underserved areas.
					Part 2—Safe, affordable, and environmentally sound natural gas distribution
					Sec. 33201. Improving the natural gas distribution system.
					Part 3—Clean Distributed Energy Program
					Sec. 33301. Short title.
					Sec. 33302. Definitions.
					Sec. 33303. Distributed energy loan program.
					Sec. 33304. Technical assistance and grant program.
					Part 4—Strategic Petroleum Reserve improvements
					Sec. 33401. Strategic Petroleum Reserve improvements.
					Part 5—Southeast Refined Product Reserve
					Sec. 33501. Southeast Refined Product Reserve.
					Subtitle D—Smart Communities Infrastructure
					Sec. 34001. 3C Energy Program.
					Sec. 34002. Federal technology assistance.
					Sec. 34003. Technology demonstration grant program.
					Sec. 34004. Smart city or community.
					Title IV—Brownfields Redevelopment
					Sec. 40001. Short title.
					Sec. 40002. Clarification of State or local government ownership.
					Sec. 40003. Nonprofit organization eligibility.
					Sec. 40004. Increased funding limit for direct remediation.
					Sec. 40005. Indirect costs.
					Sec. 40006. Eligibility for funding for brownfield sites acquired prior to January 11, 2002.
					Sec. 40007. Multi-purpose brownfield grants.
					Sec. 40008. Program for sustainable reuse and alternative energy on brownfield sites.
					Sec. 40009. Staff for small, disadvantaged, or rural communities.
					Sec. 40010. Small community technical assistance grants.
					Sec. 40011. Authorization of appropriations.
					Sec. 40012. State response programs.
					Title V—Healthcare Infrastructure
					Subtitle A—Hospital Infrastructure
					Sec. 51001. Hospital infrastructure.
					Subtitle B—Indian Health Program Health Care Infrastructure
					Sec. 52001. 21st Century Indian health program hospitals and outpatient health care facilities.
					Subtitle C—Laboratory Infrastructure
					Sec. 53001. Pilot program to improve laboratory infrastructure.
					Subtitle D—Community-Based Care Infrastructure
					Sec. 54001. Pilot program to improve community-based care infrastructure.
				
			IExpansion of broadband access
			10001.Expansion of broadband access
 (a)Program establishedThe Assistant Secretary shall establish a program to expand access to broadband for communities throughout the United States in a manner that protects consumer privacy and promotes network security.
				(b)Use of program funds
 (1)Deployment of broadband through national reverse auctionOf the amounts authorized for the program, 75 percent shall be distributed by the Assistant Secretary to private entities to deploy broadband in unserved areas of the United States through a national reverse auction.
 (2)Deployment of broadband through StatesOf the amounts authorized for the program, 25 percent shall be distributed by the Assistant Secretary among the States for the States to distribute to private entities (or governmental entities for the deployment of Next Generation 9–1–1 services) through a statewide reverse auction in accordance with the program and project requirements described in this section—
 (A)to deploy broadband in unserved areas; or (B)if a State does not have an unserved area, to—
 (i)deploy broadband in underserved areas; (ii)deploy broadband or connective technology to a school or library that does not receive funding under subpart F of part 54 of title 47, Code of Federal Regulations; or
 (iii)fund the deployment of Next Generation 9–1–1 services. (c)Program requirements (1)Technology neutrality requiredAny funds distributed under the program shall not favor a project using any particular technology.
 (2)Matching funds preferenceThere shall be a preference under the program for projects with at least 50 percent matching funds from the private sector.
 (3)Determination of census blocksThe Federal Communication Commission’s Form 477 data shall be used as the starting point for an unserved or underserved determination for census blocks.
 (4)Challenge of determinationThe program shall provide for a process for challenging any determination regarding whether an area is served, underserved, or unserved.
 (d)Project requirementsAny project funded through the program shall meet the following requirements: (1)Quality-of-service standards, as specified by the Assistant Secretary.
 (2)Provide broadband with a download speed of at least 100 megabits per second, an upload speed of at least 3 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications, except for remote areas, as defined by the Assistant Secretary, which shall provide broadband with a download speed of at least 25 megabits per second, an upload speed of at least 3 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications.
 (3)Not less than 20 percent matching funds from the private sector (or governmental entities for the deployment of Next Generation 9–1–1 services) and a demonstration of the management and financial qualifications of any private sector partners.
 (4)Any project that involves laying fiber along a roadway shall include interspersed conduct access points sufficient to encourage connected vehicles technology.
 (5)For any project that is not for the deployment of broadband or connective technology to a school or library or that is not for the deployment of Next Generation 9–1–1 services, the project offers a tier of service that provides broadband with the following requirements:
 (A)A download speed of at least 25 megabits per second. (B)An upload speed of at least 3 megabits per second.
 (C)Latency sufficiently low to allow real-time, interactive applications. (D)Charges not more than $60 per month for a residential subscriber, exclusive of taxes and any other statutory fee related to the service.
						(e)Rulemaking and award of funds
 (1)RulemakingNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall promulgate rules—
 (A)to implement the requirements of this Act, including methods to reduce waste, fraud, and abuse within the program; and
 (B)that establish network security standards sufficient to protect the security of subscribers of broadband provided with funds distributed under this program.
 (2)Award of fundsNot later than 270 days after the date of the enactment of this Act, the Assistant Secretary shall begin to award funds to projects in accordance with the requirements of this Act.
					(f)Reports required
 (1)Inspector General and Comptroller General reportNot later than June 30 and December 31 of each year following the awarding of the first funds under this program, the Inspector General of the Department of Commerce and the Comptroller General shall submit to the committees on Energy and Commerce of the House of Representatives and Commerce, Science, and Transportation of the Senate a report for the previous 6 months that reviews the program established under subsection (a). Such report shall include any recommendations to address waste, fraud, and abuse.
 (2)State reportsAny State that receives funds under the program shall submit an annual report to the Assistant Secretary on how such funds were spent, along with a certification of compliance with the requirements of this section, including a description of each service provided and the number of individuals to whom the service was provided.
 (g)DefinitionsIn this section: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
 (2)BroadbandThe term broadband— (A)means broadband internet access service that is a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;
 (B)includes any service that is a functional equivalent of the service described in subparagraph (A); and
 (C)does not include dial-up internet access service. (3)Next Generation 9–1–1 servicesThe term Next Generation 9–1–1 services has the meaning given the term in section 158(e) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(e)).
 (4)Reverse auctionThe term reverse auction means an auction in which bids are submitted for a particular project and the bids serving the most consumers for the lowest cost to the Federal Government that otherwise meets all the requirements of the bid proposal are selected for funding by the Assistant Secretary.
 (5)SchoolThe term school has the meaning given the term elementary school or secondary school in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (6)ServedThe term served means a location that is served by broadband that offers service—
 (A)with a download speed of at least 100 megabits per second; (B)with an upload speed of at least 3 megabits per second; and
 (C)with latency that is sufficiently low to allow real-time, interactive applications. (7)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory or possession of the United States, and each federally recognized Indian Tribe.
 (8)UnderservedThe term underserved means a location that is served by broadband that offers service— (A)with a download speed between 25 and 99 megabits per second;
 (B)with an upload speed of at least 3 megabits per second; and (C)with latency that is sufficiently low to allow real-time, interactive applications.
 (9)UnservedThe term unserved means a location that is— (A)neither served nor underserved by broadband; or
 (B)served by broadband that offers service— (i)with a download speed of less than 25 megabits per second;
 (ii)with an upload speed of less than 3 megabits per second; or (iii)with latency insufficient to allow real-time, interactive applications.
 (h)Authorization of appropriationsThere is authorized to be appropriated to the Assistant Secretary $40,000,000,000 for fiscal years 2018 through 2022 to carry out the program described in subsection (a), and such amount is authorized to remain available until expended.
				IIDrinking Water Infrastructure
			AAQUA Act
 21001.Short titleThis subtitle may be cited as the Assistance, Quality, and Affordability Act of 2017. 21002.Prevailing wagesSubsection (e) of section 1450 of the Safe Drinking Water Act (42 U.S.C. 300j–9) is amended to read as follows:
					
						(e)Labor standards
 (1)In generalThe Administrator shall take such action as the Administrator determines to be necessary to ensure that each laborer and mechanic employed by a contractor or subcontractor in connection with a construction project financed, in whole or in part, by a grant, loan, loan guarantee, refinancing, or any other form of financial assistance provided under this title (including assistance provided by a State loan fund established under section 1452) is paid wages at a rate of not less than the prevailing wages for the same type of work on similar construction in the immediate locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.
 (2)Authority of Secretary of LaborWith respect to the labor standards specified in this subsection, the Secretary of Labor shall have the authority and functions established in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code..
 21003.Use of fundsSection 1452(a)(2)(B) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)(B)) is amended by striking (including expenditures for planning, design, and associated preconstruction activities, including activities relating to the siting of the facility, but not and inserting (including expenditures for planning, design, siting, and associated preconstruction activities, for replacing or rehabilitating aging treatment, storage, or distribution facilities of public water systems, or for producing or capturing sustainable energy on site or through the transportation of water through the public water system, but not.
 21004.Requirements for use of American materialsSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended by striking During fiscal year 2017, funds and inserting Funds. 21005.Data on variances, exemptions, and persistent violationsSection 1452(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(2)) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (D)a list of all public water systems within the State that have in effect an exemption or variance for any national primary drinking water regulation or that are in persistent violation of the requirements for any maximum contaminant level or treatment technique under a national primary drinking water regulation, including identification of—
 (i)the national primary drinking water regulation in question for each such exemption, variance, or violation; and
 (ii)the date on which the exemption or variance came into effect or the violation began.. 21006.Assistance for restructuring (a)DefinitionSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f), as amended, is further amended by adding at the end the following:
						
 (18)RestructuringThe term restructuring means changes in operations (including ownership, management, cooperative partnerships, joint purchasing arrangements, consolidation, and alternative water supply)..
 (b)RestructuringClause (ii) of section 1452(a)(3)(B) (42 U.S.C. 300j–12(a)(3)(B)) is amended by striking changes in operations (including ownership, management, accounting, rates, maintenance, consolidation, alternative water supply, or other procedures) and inserting restructuring.
					21007.Priority and weight of applications
 (a)PrioritySection 1452(b)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(3)) is amended— (1)in subparagraph (A)—
 (A)in clause (ii), by striking and at the end; (B)in clause (iii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (iv)improve the ability of public water systems to protect human health and comply with the requirements of this title affordably in the future.;
 (2)by redesignating subparagraph (B) as subparagraph (D); (3)by inserting after subparagraph (A) the following:
							
 (B)Affordability of new standardsFor any year in which enforcement begins for a new national primary drinking water regulation, each State that has entered into a capitalization agreement pursuant to this section shall evaluate whether capital improvements required to meet the regulation are affordable for disadvantaged communities (as defined in subsection (d)(3)) in the State. If the State finds that such capital improvements do not meet affordability criteria for disadvantaged communities in the State, the State’s intended use plan shall provide that priority for the use of funds for such year be given to public water systems affected by the regulation and serving disadvantaged communities.
 (C)Weight given to applicationsAfter determining priority under subparagraphs (A) and (B), an intended use plan shall provide that the State will give greater weight to an application for assistance if the application contains—
 (i)a description of measures undertaken by the public water system to improve the management and financial stability of the public water system, which may include—
 (I)an inventory of assets, including a description of the condition of the assets; (II)a schedule for replacement of assets;
 (III)an audit of water losses; (IV)a financing plan that factors in all lifecycle costs indicating sources of revenue from ratepayers, grants, bonds, other loans, and other sources to meet the costs; and
 (V)a review of options for restructuring; (ii)a demonstration of consistency with State, regional, and municipal watershed plans;
 (iii)a water conservation plan consistent with guidelines developed for such plans by the Administrator under section 1455(a); and
 (iv)a description of measures undertaken by the public water system to improve the efficiency of the public water system or reduce the public water system’s environmental impact, which may include—
 (I)water efficiency or conservation, including the rehabilitation or replacement of existing leaking pipes;
 (II)use of reclaimed water; (III)actions to increase energy efficiency;
 (IV)actions to generate or capture sustainable energy on site or through the transportation of water through the public water system;
 (V)actions to protect source water; (VI)actions to mitigate or prevent corrosion, including design, selection of materials, selection of coating, and cathodic protection; and
 (VII)actions to reduce disinfection byproducts.; and (4)in subparagraph (D) (as redesignated by paragraph (2)) by striking periodically and inserting at least biennially.
 (b)GuidanceSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— (1)by redesignating subsection (r) as subsection (t); and
 (2)by inserting after subsection (q) the following:  (r)Small system guidanceThe Administrator may provide guidance and, as appropriate, tools, methodologies, or computer software, to assist small public water systems in undertaking measures to improve the management, financial stability, and efficiency of the public water system or reduce the public water system’s environmental impact.. 
						21008.Disadvantaged communities
 (a)Assistance To increase complianceSection 1452(b)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(3)), as amended, is further amended by adding at the end the following:
						
 (E)Assistance to increase complianceA State’s intended use plan shall provide that, of the funds received by the State through a capitalization grant under this section for a fiscal year, the State will, to the extent that there are sufficient eligible project applications, reserve not less than 6 percent to be spent on assistance under subsection (d) to public water systems included in the State’s most recent list under paragraph (2)(D)..
 (b)Assistance for disadvantaged communitiesSection 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)) is amended— (1)in paragraph (1), by adding at the end the following: Such additional subsidization shall directly and primarily benefit such community.; and
 (2)in paragraph (3), by inserting , or portion of a service area, after service area. (c)Affordability criteriaSection 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3)) is amended by adding at the end:
						
 Each State that has entered into a capitalization agreement pursuant to this section shall, in establishing affordability criteria, consider, solicit public comment on, and include as appropriate—(A)the methods or criteria that the State will use to identify disadvantaged communities; (B)a description of the institutional, regulatory, financial, tax, or legal factors at the Federal, State, or local level that affect identified affordability criteria; and
 (C)a description of how the State will use the authorities and resources under this subsection to assist communities meeting the identified criteria..
 21009.Administration of State loan fundsSection 1452(g) of the Safe Drinking Water Act (42 U.S.C. 300j–12(g)) is amended by adding at the end the following new paragraph:
					
						(5)Transfer of funds
 (A)In generalThe Governor of a State may— (i)reserve for any fiscal year not more than the lesser of—
 (I)33 percent of a capitalization grant made under this section; or (II)33 percent of a capitalization grant made under section 601 of the Federal Water Pollution Control Act; and
 (ii)add the funds so reserved to any funds provided to the State under this section or section 601 of the Federal Water Pollution Control Act.
 (B)State matching fundsFunds reserved under this paragraph shall not be considered for purposes of calculating the amount of a State contribution required by subsection (e) of this section or section 602(b) of the Federal Water Pollution Control Act..
				21010.State revolving loan funds for American Samoa, Northern Mariana Islands, Guam, and the Virgin
 IslandsSection 1452(j) of the Safe Drinking Water Act (42 U.S.C. 300j–12(j)) is amended by striking 0.33 percent and inserting 1.5 percent. 21011.Authorization of appropriationsSubsection (m) of section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended to read as follows:
					
						(m)Authorization of Appropriations
 (1)In generalThere are authorized to be appropriated to carry out this section— (A)$3,130,000,000 for fiscal year 2018;
 (B)$3,600,000,000 for fiscal year 2019; (C)$4,140,000,000 for fiscal year 2020;
 (D)$4,800,000,000 for fiscal year 2021; and (E)$5,500,000,000 for fiscal year 2022.
 (2)AvailabilityAmounts made available pursuant to this subsection shall remain available until expended. (3)Reservation for needs surveysOf the amount made available under paragraph (1) to carry out this section for a fiscal year, the Administrator may reserve not more than $1,000,000 per year to pay the costs of conducting needs surveys under subsection (h)..
				21012.Affordability of new standards
 (a)Treatment technologies for small public water systemsClause (ii) of section 1412(b)(4)(E) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(4)(E)) is amended by adding at the end the following: If no technology, treatment technique, or other means is included in a list under this subparagraph for a category of small public water systems, the Administrator shall periodically review the list and supplement it when new technology becomes available..
					(b)Assistance for disadvantaged communities
 (1)In generalSubparagraph (E) of section 1452(a)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(1)) is amended—
 (A)by striking except that the Administrator may reserve and inserting  except that—(i)in any year in which enforcement of a new national primary drinking water regulation begins, the Administrator may use the remaining amount to make grants to States whose public water systems are disproportionately affected by the new regulation for the provision of assistance under subsection (d) to such public water systems;
 (ii)the Administrator may reserve; and (B)by striking and none of the funds reallotted and inserting
								
 ; and(iii)none of the funds reallotted. (2)Elimination of certain provisions (A)Section 1412(b) (42 U.S.C. 300g–1(b)) of the Safe Drinking Water Act is amended by striking paragraph (15).
 (B)Section 1415 (42 U.S.C. 300g–4) of the Safe Drinking Water Act is amended by striking subsection (e).
							(3)Conforming amendments
 (A)Subparagraph (B) of section 1414(c)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(1)(B)) is amended by striking , (a)(2), or (e) and inserting or (a)(2).
 (B)Section 1416(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–5(b)(2)) is amended by striking subparagraph (D).
 (C)Section 1445(h) of the Safe Drinking Water Act (42 U.S.C. 300j–4(h)) is amended— (i)by striking sections 1412(b)(4)(E) and 1415(e) (relating to small system variance program and inserting section 1412(b)(4)(E); and
 (ii)by striking guidance under sections 1412(b)(4)(E) and 1415(e) and inserting guidance under section 1412(b)(4)(E). 21013.Focus on lifecycle costsSection 1412(b)(4) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(4)) is amended—
 (1)in subparagraph (D), by striking taking cost into consideration and inserting taking lifecycle costs, including maintenance, replacement, and avoided costs, into consideration; and (2)in subparagraph (E)(ii), in the matter preceding subclause (I), by inserting taking lifecycle costs, including maintenance, replacement, and avoided costs, into consideration, after as determined by the Administrator in consultation with the States,.
 21014.Best practices for administration of State revolving loan fund programsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by inserting after subsection (r), as added by section 21007(b), the following:
					
 (s)Best practices for program administrationThe Administrator shall— (1)collect information from States on administration of State programs with respect to State loan funds, including—
 (A)efforts to streamline the process for applying for assistance through such programs; (B)programs in place to assist with the completion of application forms;
 (C)incentives provided to systems that partner with small public water systems for the application process; and
 (D)techniques to ensure that obligated balances are liquidated in a timely fashion; (2)not later than 3 years after the date of enactment of the Assistance, Quality, and Affordability Act of 2017, disseminate to the States’ best practices for administration of such programs, based on the information collected pursuant to this subsection; and
 (3)periodically update such best practices, as appropriate.. BReducing Lead in Drinking Water 22001.Reducing lead in drinking water (a)AuthorizationSection 1459B(d) of the Safe Drinking Water Act (42 U.S.C. 300j–19b(d)) is amended by striking $60,000,000 for each of fiscal years 2017 through 2021 and inserting $100,000,000 for each of fiscal years 2018 through 2022.
					(b)Definition of lead service line
 (1)In generalSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) is amended by adding at the end the following:
							
 (17)Lead service lineThe term lead service line means a pipe and its fittings, which are not lead free (as defined in section 1417(d)), that connect the drinking water main to the building inlet.. 
 (2)Conforming amendmentSection 1459B(a) of the Safe Drinking Water Act (42 U.S.C. 300j–19b(a)) is amended by striking paragraph (4).
						22002.Drinking water fountain replacement for schools
 (a)In generalPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following:
						
							1465.Drinking water fountain replacement for schools
 (a)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a grant program to provide assistance to local educational agencies for the replacement of drinking water fountains manufactured prior to 1988.
 (b)Use of fundsFunds awarded under the grant program— (1)shall be used to pay the costs of replacement of drinking water fountains in schools; and
 (2)may be used to pay the costs of monitoring and reporting of lead levels in the drinking water of schools of a local educational agency receiving such funds, as determined appropriate by the Administrator.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section not more than $5,000,000 for each of fiscal years 2018 through 2022..
 (b)DefinitionsSection 1461(5) of the Safe Drinking Water Act (42 U.S.C. 300j–21(5)) is amended by inserting or drinking water fountain after water cooler each place it appears. 22003.Aligning definitions of lead freeParagraph (2) of section 1461 of the Safe Drinking Water Act (42 U.S.C. 300j–21(2)) is amended to read as follows:
					
 (2)Lead freeThe term lead free has the meaning given such term in section 1417.. 22004.Guidance for schools regarding lead in drinking water (a)GuidancePart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.), as amended, is further amended by adding at the end the following new section:
						
							1466.Guidance for schools regarding lead in drinking water
 (a)Guidance on lead monitoringNot later than 180 days after the date of enactment of this section, the Administrator shall publish revised guidance for school officials seeking to reduce exposure to lead from drinking water in schools.
 (b)RequirementsThe Administrator shall include in the guidance published under subsection (a)— (1)testing protocols for schools to accurately detect lead contamination in school drinking water and its sources;
 (2)recommended actions to reduce or eliminate such contamination, including lead service line replacement where needed;
 (3)recommendations for maintaining or replacing drinking water infrastructure, including pipes, pipe fittings, fixtures, solder, drinking water coolers, and drinking water fountains, when planning for or undergoing renovations of school property; and
 (4)recommendations and forms for communicating lead testing results, potential health risks, and response actions to students, staff, parents, and communities..
 (b)Conforming amendmentSection 1464(d)(5)(A)(i) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)(5)(A)(i)) is amended by inserting published under section 1466 after successor guidance.
 22005.School lead pipe replacement programPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.), as amended, is further amended by adding at the end the following new section:
					
						1467.School lead pipe replacement program
 (a)Eligible entityIn this section, the term eligible entity means— (1)a local educational agency; or
 (2)a public water system. (b)Grant program (1)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a grant program to assist eligible entities in carrying out programs to replace lead service lines for schools and solder that is not lead free used in the plumbing for schools. Such a program—
 (A)shall include replacing lead service lines and solder that is not lead free; and (B)may include testing, planning, or carrying out other relevant activities, as determined by the Administrator, to identify the location and condition of lead service lines and solder that is not lead free.
 (2)Priority applicationIn providing assistance under this section, the Administrator shall give priority to proposed programs for schools for which, at any time during the 3-year period preceding the date of submission of an application of the eligible entity, monitoring data has indicated elevated lead levels in the school drinking water.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2018 through 2022..
 22006.School remedial action programSection 1464(d)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)) is amended— (1)by striking $20,000,000 and inserting $100,000,000; and
 (2)by striking 2017 through 2021 and inserting 2018 through 2022. CClimate resiliency, security, and source water protection planning 23001.Climate resiliency, security, and source water protection planningSection 1433 of the Safe Drinking Water Act (42 U.S.C. 300i–2) is amended to read as follows:
					
						1433.Climate resiliency, security, and source water protection
							(a)Source water and distribution system vulnerability assessments
 (1)In generalNot later than 24 months after the date of enactment of the Safe Drinking Water Act Amendments of 2017, each community water system shall submit to the Administrator source water and distribution system vulnerability assessments.
 (2)Identification of threatsAssessments submitted pursuant to paragraph (1) shall identify— (A)threats to the community water system’s source water from industrial activity, pipelines and storage tanks, contaminated sites, agricultural activity, and oil and gas exploration;
 (B)threats to the community water system’s source water and distribution system from climate change, extreme weather, drought, and temperature changes; and
 (C)threats to the community water system’s source water and distribution system from intentional acts, including intentional contamination, sabotage, and theft of any chemical of interest (as designated under Appendix A to part 27 of title 6, Code of Federal Regulations, or any successor thereto).
 (3)Assessment of alternativesAssessments submitted pursuant to paragraph (1) shall include a comparison of the disinfection methods used by the community water system and reasonably available alternative disinfection methods, including a determination of whether reasonably available alternative disinfection methods could reduce the community water system’s vulnerability to the threats identified pursuant to paragraph (2).
 (4)Periodic review and resubmissionEach community water system submitting a vulnerability assessment pursuant to paragraph (1) shall review, revise as necessary, and resubmit such assessment not less often than every 5 years.
 (5)GuidanceNot later than one year after the date of enactment of the Safe Drinking Water Act Amendments of 2017, the Administrator shall provide guidance to community water systems for the preparation of vulnerability assessments under this subsection.
								(b)Source water and distribution system protection plans
 (1)In generalNot later than 4 years after the date of enactment of the Safe Drinking Water Act Amendments of 2017, each community water system shall submit to the Administrator source water and distribution system protection plans.
 (2)Mitigation of identified threatsPlans submitted pursuant to paragraph (1) shall identify strategies and resources to mitigate the threats identified in assessments prepared pursuant to subsection (a).
 (3)Emergency response planningPlans submitted pursuant to paragraph (1) shall include specific emergency response plans for the threats identified in assessments prepared pursuant to subsection (a).
 (4)Periodic review and resubmissionEach community water system submitting a plan pursuant to paragraph (1) shall review, revise as necessary, and resubmit such plan not less often than every 5 years.
 (5)GuidanceNot later than one year after the date of enactment of the Safe Drinking Water Act Amendments of 2017, the Administrator shall provide guidance to community water systems for the preparation of plans under this subsection.
								(c)Technical assistance and grants
 (1)In generalThe Administrator shall establish and implement a program, to be known as the Drinking Water Infrastructure Resiliency and Sustainability Program, under which the Administrator may award grants in each of fiscal years 2018 through 2022 to owners or operators of community water systems for the purpose of increasing the resiliency or adaptability of the community water systems to threats identified pursuant to subsection (a).
 (2)Use of fundsAs a condition on receipt of a grant under this section, an owner or operator of a community water system shall agree to use the grant funds exclusively to assist in the planning, design, construction, implementation, operation, or maintenance of a program or project consistent with a plan developed pursuant to subsection (b).
								(3)Priority
 (A)Water systems at greatest and most immediate riskIn selecting grantees under this subsection, the Administrator shall give priority to applicants that are owners or operators of community water systems that are, based on the best available research and data, at the greatest and most immediate risk of facing significant negative impacts due to threats described in subsection (a)(2).
 (B)GoalsIn selecting among applicants described in subparagraph (A), the Administrator shall ensure that, to the maximum extent practicable, the final list of applications funded for each year includes a substantial number that propose to use innovative approaches to meet one or more of the following goals:
 (i)Promoting more efficient water use, water conservation, water reuse, or water recycling. (ii)Using decentralized, low-impact development technologies and nonstructural approaches, including practices that use, enhance, or mimic the natural hydrological cycle or protect natural flows.
 (iii)Reducing stormwater runoff or flooding by protecting or enhancing natural ecosystem functions. (iv)Modifying, upgrading, enhancing, or replacing existing community water system infrastructure in response to changing hydrologic conditions.
 (v)Improving water quality or quantity for agricultural and municipal uses, including through salinity reduction.
 (vi)Providing multiple benefits, including to water supply enhancement or demand reduction, water quality protection or improvement, increased flood protection, and ecosystem protection or improvement.
										(4)Cost-sharing
 (A)Federal shareThe share of the cost of any activity that is the subject of a grant awarded by the Administrator to the owner or operator of a community water system under this subsection shall not exceed 50 percent of the cost of the activity.
 (B)Calculation of non-Federal shareIn calculating the non-Federal share of the cost of an activity proposed by a community water system in an application submitted under this subsection, the Administrator shall—
 (i)include the value of any in-kind services that are integral to the completion of the activity, including reasonable administrative and overhead costs; and
 (ii)not include any other amount that the community water system involved receives from the Federal Government.
 (5)Report to CongressNot later than 3 years after the date of the enactment of the Safe Drinking Water Act Amendments of 2017, and every 3 years thereafter, the Administrator shall submit to the Congress a report on progress in implementing this subsection, including information on project applications received and funded annually.
 (6)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated $50,000,000 for each of fiscal years 2018 through 2022..
				IIIClean Energy Infrastructure
			AGrid Security and Modernization
				1Enhancing electric infrastructure resilience, reliability, and energy security
					31101.Program to enhance electric infrastructure resilience, reliability, and energy security
 (a)ProgramThe Secretary of Energy shall establish a competitive grant program to provide grants to States, units of local government, and Indian tribe economic development entities to enhance energy security through measures for electricity delivery infrastructure hardening and enhanced resilience and reliability.
 (b)Purpose of grantsThe Secretary of Energy may make grants on a competitive basis to enable broader use of resiliency-related technologies, upgrades, and institutional measures and practices designed to—
 (1)improve the resilience, reliability, and security of electricity delivery infrastructure; (2)improve preparedness and restoration time to mitigate power disturbances resulting from physical and cyber attacks, electromagnetic pulse attacks, geomagnetic disturbances, seismic events, severe weather, and climate change;
 (3)continue delivery of power to facilities critical to public health, safety, and welfare, including hospitals, assisted living facilities, and schools;
 (4)continue delivery of power to electricity-dependent essential services, including fueling stations and pumps, wastewater and sewage treatment facilities, gas pipeline infrastructure, communications systems, transportation services and systems, and services provided by emergency first responders;
 (5)enhance regional grid resilience and the resilience of electricity-dependent regional infrastructure; and
 (6)facilitate greater incorporation of renewable energy generation into the electric grid. (c)ExamplesResiliency-related technologies, upgrades, and measures with respect to which grants may be made under this section include—
 (1)hardening or enhanced protection of utility poles, wiring, cabling, and other distribution components, facilities, or structures;
 (2)advanced grid technologies capable of isolating or repairing problems remotely, such as advanced metering infrastructure, high-tech sensors, grid monitoring and control systems, and remote reconfiguration and redundancy systems;
 (3)cybersecurity products and components; (4)distributed generation, including back-up generation to power critical facilities and essential services, and related integration components, such as advanced inverter technology;
 (5)microgrid systems, including hybrid microgrid systems for isolated communities; (6)combined heat and power;
 (7)waste heat resources; (8)non-grid-scale energy storage technologies;
 (9)electronically controlled reclosers and similar technologies for power restoration; (10)advanced energy analytics technology, such as internet-based and cloud-based computing solutions and subscription licensing models;
 (11)efforts that enhance resilience through planning, preparation, response, and recovery activities; (12)operational capabilities to enhance resilience through rapid response recovery; and
 (13)efforts to ensure availability of key critical components through contracts, cooperative agreements, stockpiling and prepositioning, or other measures.
 (d)ImplementationSpecific projects or programs established, or to be established, pursuant to grants provided under this section shall be implemented through grant recipients by public and publicly regulated entities on a cost-shared basis.
 (e)CooperationIn carrying out projects or programs established, or to be established, pursuant to grants provided under this section, recipients shall cooperate, as applicable, with—
 (1)State public utility commissions; (2)State energy offices;
 (3)electric infrastructure owners and operators; and (4)other entities responsible for maintaining electric reliability.
							(f)Data and metrics
 (1)In generalTo the extent practicable, grant recipients shall utilize the most current data, metrics, and frameworks related to—
 (A)electricity delivery infrastructure hardening and enhancing resilience and reliability; and (B)current and future threats, including physical and cyber attacks, electromagnetic pulse, geomagnetic disturbances, seismic events, severe weather, and climate change.
 (2)MetricsGrant recipients shall demonstrate to the Secretary of Energy, with measurable and verifiable data, how the deployment of resiliency-related technologies, upgrades, and measures achieve improvements in the resiliency and recovery of electricity delivery infrastructure and related services, including a comparison of data collected before and after deployment. Metrics for demonstrating improvements in resiliency and recovery may include—
 (A)power quality during power disturbances when delivered power does not meet power quality requirements of the customer;
 (B)duration of customer interruptions; (C)number of customers impacted;
 (D)cost impacts, including business and other economic losses; (E)impacts on electricity-dependent essential services and critical facilities; and
 (F)societal impacts. (3)Furthering energy assurance plansGrant recipients shall demonstrate to the Secretary of Energy how projects or programs established, or to be established, pursuant to grants provided under this section further applicable State and local energy assurance plans.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $515,000,000 for each of fiscal years 2018 through 2022, of which not more than $15,000,000 per fiscal year may be used for administrative expenses.
						221st Century Power Grid
					31201.Technology demonstration on the distribution system
 (a)In generalThe Secretary of Energy shall establish a financial assistance program to carry out eligible projects related to the modernization of the electric grid, including the application of technologies to improve observability, advanced controls, and prediction of system performance on the distribution system and related transmission system interdependencies.
 (b)Eligible projectsTo be eligible for financial assistance under subsection (a), a project shall— (1)be designed to—
 (A)improve the performance and efficiency of the future electric grid, while ensuring the continued provision of safe, secure, reliable, and affordable power; and
 (B)provide new options for customer-owned resources; (2)demonstrate—
 (A)secure integration and management of energy resources, including distributed energy generation, combined heat and power, micro-grids, energy storage, electric vehicles, energy efficiency, demand response, and intelligent loads; and
 (B)secure integration and interoperability of communications and information technologies; and (3)include the participation of a partnership consisting of two or more entities that—
 (A)may include— (i)any institution of higher education;
 (ii)a national laboratory; (iii)a representative of a State or local government;
 (iv)a representative of an Indian tribe; or (v)a Federal power marketing administration; and
 (B)shall include at least one of any of— (i)an investor-owned electric utility;
 (ii)a publicly owned electric utility; (iii)a technology provider;
 (iv)a rural electric cooperative; (v)a regional transmission organization; or
 (vi)an independent system operator. (c)Cybersecurity planEach eligible project carried out pursuant to subsection (a) shall include the development of a cybersecurity plan written in accordance with guidelines developed by the Secretary.
 (d)Privacy risk analysisEach eligible project carried out pursuant to subsection (a) shall include a privacy impact assessment that evaluates the project against the 5 core concepts in the Voluntary Code of Conduct of the Department of Energy, commonly known as the DataGuard Energy Data Privacy Program, or the most recent revisions to the privacy program of the Department.
 (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $200,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
						3Energy efficient transformer rebate program
					31301.Energy Efficient Transformer Rebate Program
 (a)DefinitionsIn this section: (1)Qualified energy efficient transformerThe term qualified energy efficient transformer means a transformer that meets or exceeds the applicable energy conservation standards described in the tables in subsection (b)(2) and paragraphs (1) and (2) of subsection (c) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (2)Qualified energy inefficient transformerThe term qualified energy inefficient transformer means a transformer with an equal number of phases and capacity to a transformer described in any of the tables in subsection (b)(2) and paragraphs (1) and (2) of subsection (c) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act) that—
 (A)does not meet or exceed the applicable energy conservation standards described in paragraph (1); and
								(B)
 (i)was manufactured between January 1, 1985, and December 31, 2006, for a transformer with an equal number of phases and capacity as a transformer described in the table in subsection (b)(2) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act); or
 (ii)was manufactured between January 1, 1990, and December 31, 2009, for a transformer with an equal number of phases and capacity as a transformer described in the table in paragraph (1) or (2) of subsection (c) of that section (as in effect on the date of enactment of this Act).
 (3)Qualified entityThe term qualified entity means an owner of industrial or manufacturing facilities, commercial buildings, or multifamily residential buildings, a utility, or an energy service company, that fulfills the requirements of subsection (c).
 (b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of Energy shall establish a program to provide rebates to qualified entities for expenditures made by the qualified entity for the replacement of a qualified energy inefficient transformer with a qualified energy efficient transformer.
 (c)RequirementsTo be eligible to receive a rebate under this section, an entity shall submit to the Secretary of Energy an application in such form, at such time, and containing such information as the Secretary may require, including demonstrated evidence—
 (1)that the entity purchased a qualified energy efficient transformer; (2)of the core loss value of the qualified energy efficient transformer;
 (3)of the age of the qualified energy inefficient transformer being replaced; (4)of the core loss value of the qualified energy inefficient transformer being replaced—
 (A)as measured by a qualified professional or verified by the equipment manufacturer, as applicable; or
 (B)for transformers described in subsection (a)(2)(B)(i), as selected from a table of default values as determined by the Secretary in consultation with applicable industry; and
 (5)that the qualified energy inefficient transformer has been permanently decommissioned and scrapped. (d)Authorized amount of rebateThe amount of a rebate provided under this section shall be—
 (1)for a 3-phase or single-phase transformer with a capacity of not less than 10 and not greater than 2,500 kilovolt-amperes, twice the amount equal to the difference in watts between the core loss value (as measured in accordance with paragraphs (2) and (4) of subsection (c)) of—
 (A)the qualified energy inefficient transformer; and (B)the qualified energy efficient transformer; or
 (2)for a transformer described in subsection (a)(2)(B)(i), the amount determined using a table of default rebate values by rated transformer output, as measured in kilovolt-amperes, as determined by the Secretary in consultation with applicable industry.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
						4Strategic Transformer Reserve Program
					31401.Strategic Transformer Reserve Program
 (a)EstablishmentThe Secretary of Energy shall establish a program to reduce the vulnerability of the electric grid to physical attack, cyber attack, electromagnetic pulse, geomagnetic disturbances, severe weather, climate change, and seismic events, including by—
 (1)ensuring that large power transformers, generator step-up transformers, and other critical electric grid equipment are strategically located to ensure timely replacement of such equipment as may be necessary to restore electric grid function rapidly in the event of severe damage to the electric grid due to physical attack, cyber attack, electromagnetic pulse, geomagnetic disturbances, severe weather, climate change, or seismic events; and
 (2)establishing a coordinated plan to facilitate transportation of large power transformers and other critical electric grid equipment.
 (b)Transformer Resilience and Advanced Components programThe program established under subsection (a) shall include implementation of the Transformer Resilience and Advanced Components program to—
 (1)improve large power transformers and other critical electric grid equipment by reducing their vulnerabilities; and
 (2)develop, test, and deploy innovative equipment designs that are more flexible and offer greater resiliency of electric grid functions.
							(c)Strategic equipment reserves
 (1)AuthorizationIn carrying out the program established under subsection (a), the Secretary may establish one or more federally owned strategic equipment reserves, as appropriate, to ensure nationwide access to reserve equipment.
 (2)ConsiderationIn establishing any federally owned strategic equipment reserve, the Secretary may consider existing spare transformer and equipment programs and requirements established by the private sector, regional transmission operators, independent system operators, and State regulatory authorities.
 (d)ConsultationThe program established under subsection (a) shall be carried out in consultation with the Federal Energy Regulatory Commission, the Electricity Subsector Coordinating Council, the Electric Reliability Organization, and owners and operators of critical electric infrastructure and defense and military installations.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $75,000,000 for each of fiscal years 2018 through 2022.
						BEnergy Efficient Infrastructure
				1Home Owner Managing Energy Savings
 32101.Short titleThis part may be cited as the Home Owner Managing Energy Savings Act of 2017 or the HOMES Act. 32102.DefinitionsIn this part:
 (1)BPIThe term BPI means the Building Performance Institute. (2)Energy auditThe term energy audit means an inspection, survey, and analysis of energy flows for energy conservation in a building, process, or system to reduce the amount of energy input into the system without negatively affecting the output. An energy audit is the first step in identifying opportunities to reduce energy expense and carbon footprints.
 (3)Electric utilityThe term electric utility means any company, person, cooperative, State, or Indian tribe agency that delivers or sells electric energy at retail, including nonregulated utilities, utilities that are subject to State or Indian tribe rate regulation, and Federal power marketing administrations.
 (4)Federal rebate processing systemThe term Federal Rebate Processing System means the Federal Rebate Processing System established under section 32103(b). (5)HomeThe term home means a residential dwelling unit in a building with no more than 4 dwelling units that—
 (A)is located in the United States; (B)was constructed before the date of enactment of this Act; and
 (C)is occupied at least six months out of the year. (6)Home energy savings retrofit rebate programThe terms Home Energy Savings Retrofit Rebate Program or Program means the Home Energy Savings Retrofit Rebate Program established under section 32103(a).
 (7)HomeownerThe term homeowner means the owner of an owner-occupied home or a tenant-occupied home. (8)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (9)Natural gas utilityThe term natural gas utility means any company, person, cooperative, State or local governmental agency or instrumentality, or Indian tribe that transports, distributes, or sells natural gas at retail.
 (10)Qualified contractorThe term qualified contractor means a residential energy efficiency contractor that meets minimum applicable requirements established under section 32104.
 (11)Qualified home energy efficiency retrofitThe term qualified home energy efficiency retrofit means a retrofit described in section 32108(d). (12)Quality assurance programThe term quality assurance program means a program established under this part, or recognized by the Secretary under this part, to oversee the delivery of home efficiency retrofit programs to ensure that work is performed in accordance with standards and criteria established under this part. Delivery of retrofit programs includes delivery of quality assurance reviews of rebate applications and field inspections. Individuals performing quality assurance work under a quality assurance program must be certified under an ANSI accredited quality control inspection certification designation.
 (13)Quality assurance providerThe term quality assurance provider means any entity that meets the minimum applicable requirements established under section 32106. (14)Rebate aggregatorThe term rebate aggregator means an entity that meets the requirements of section 32105.
 (15)RESNETThe term RESNET means the Residential Energy Services Network, which is a nonprofit certification and standard setting organization for home energy raters that evaluate the energy performance of a home and Energy Smart Contractors that make energy improvements to the home.
 (16)SecretaryThe term Secretary means the Secretary of Energy. (17)StateThe term State means—
 (A)a State; (B)the District of Columbia;
 (C)the Commonwealth of Puerto Rico; (D)Guam;
 (E)American Samoa; (F)the Commonwealth of the Northern Mariana Islands;
 (G)the United States Virgin Islands; and (H)any other territory or possession of the United States.
							32103.Home Energy Savings Retrofit Rebate Program
 (a)In generalThe Secretary shall establish the Home Energy Savings Retrofit Rebate Program. (b)Federal rebate processing system (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the Treasury, shall—
 (A)establish a Federal Rebate Processing System which shall serve as a database and information technology system that will allow rebate aggregators to submit claims for reimbursement using standard data protocols;
 (B)establish a national retrofit website that provides information on the Home Energy Savings Retrofit Rebate Program, including—
 (i)how to determine whether particular efficiency measures are eligible for rebates; and (ii)how to participate in the Program; and
 (C)make available model forms for demonstrating compliance with all applicable requirements of this part, which shall be required to be submitted by—
 (i)each qualified contractor on completion of an eligible home energy retrofit; and (ii)each quality assurance provider on completion of field verification.
 (2)Model formsIn carrying out paragraph (1)(C), the Secretary shall convene a group of stakeholders that are directly and materially affected by the Program to develop the final forms.
							32104.Contractors
 (a)Contractor qualificationsA contractor may perform retrofit work under the Home Energy Savings Retrofit Rebate Program in a State if the contractor—
 (1)meets all applicable contractor licensing requirements established by the State; (2)is—
 (A)accredited by— (i)BPI as a BPI GoldStar Contractor;
 (ii)RESNET as an Energy Smart Home Performance Team; (iii)ACCA as a QA Home Performance Contractor;
 (iv)a State-based certification program established to carry out State energy, clean air, or environmental programs; or
 (v)an equivalent accreditation program approved by the Secretary for this purpose; or (B)the general contractor, and—
 (i)subjects the energy efficiency retrofit to a third-party review by a party approved by the Secretary and a quality assurance inspection authorized by the Secretary; and
 (ii)employs, or utilizes subcontractors who employ, individuals to complete individual or comprehensive scopes of work related to the energy efficiency retrofit who are certified by—
 (I)BPI; (II)RESNET;
 (III)NATE; (IV)ACCA;
 (V)LIUNA; (VI)the Regional and State Department of Energy Weatherization Training Centers; or
 (VII)other contractor or worker certification programs approved by the Secretary; (3)holds insurance coverage of at least $1,000,000 for general liability, and for such other purposes and in such other amounts as required by the State;
 (4)provides warranties to the homeowner that completed work will— (A)be free of significant defects;
 (B)be installed in accordance with the specifications of the manufacturer, and all applicable State and local codes; and
 (C)perform properly for a period of at least 1 year after the date of completion of the work; and (5)completes an energy audit to determine the impact of the proposed energy efficiency measures in accordance with an ANSI accredited energy auditing standard.
 (b)Agreement between contractor and home ownerA contractor who performs retrofit work under the Home Energy Savings Retrofit Rebate Program must sign a written or electronic contract with the homeowner that includes—
 (1)an agreement to not increase the cost of the home improvement as a result of the rebates received under this part with respect to physical improvements made to the home;
 (2)if the contractor and homeowner choose the transferable rebate option authorized under section 32107, an agreement to provide the homeowner, before a contract is executed between the contractor and the homeowner covering the eligible work, a notice of the rebate amount the contractor intends to apply for with respect to eligible work under this part; and
 (3)a notice that the homeowner acknowledges that they— (A)reviewed the national retrofit website for the Program;
 (B)understand the scope of work intended to be completed and that such work may be eligible for a rebate under the Program; and
 (C)understand that the rebate funds are fully subject to availability from the Department of Energy or rebate aggregator and not within the control of the contractor.
								32105.Rebate aggregators
 (a)In generalThe Secretary shall develop a network of rebate aggregators or a national rebate aggregator that can facilitate the delivery of rebates to homeowners or contractors participating in the Home Energy Savings Retrofit Rebate Program by—
 (1)reviewing the proposed rebate application for completeness and accuracy; (2)reviewing measures for eligibility in accordance with this part;
 (3)providing data to the Federal Rebate Processing System consistent with data protocols established by the Secretary; and
 (4)not later than 30 days after the date of receipt, distributing funds received from the Department of Energy to homeowners or contractors.
 (b)EligibilityTo be eligible to apply to the Secretary for approval as a rebate aggregator, an entity shall be— (1)a Home Performance with Energy Star program sponsor;
 (2)an entity administering a residential or building energy efficiency retrofit program, solar program, or other such program impacting energy efficiency in homes established or approved by a State or local government;
 (3)a Federal power marketing administration, an electric utility, or a natural gas utility that has— (A)a residential energy efficiency retrofit program; and
 (B)a quality assurance provider or provider network; or (4)an entity that demonstrates to the Secretary that the entity can perform the functions of a rebate aggregator, without disrupting existing residential retrofits in the States that are incorporating the Home Energy Savings Retrofit Rebate Program, including demonstration of—
 (A)the capability to provide electronic data to the Federal Rebate Processing System; (B)a financial system that is capable of tracking the distribution of rebates to participating contractors; and
 (C)coordination and cooperation by the entity with the appropriate State energy office regarding participation in the existing energy efficiency programs that will be delivering the Home Energy Savings Retrofit Rebate Program.
 (c)Public utility commission efficiency targetsThe Secretary shall— (1)develop guidelines for States and local governments to use to allow utilities participating as rebate aggregators to count the energy savings from the participation of the utilities toward State and local level energy savings targets; and
 (2)work with States and local governments to assist in the adoption of those guidelines for the purposes and duration of the Home Energy Savings Retrofit Rebate Program.
							32106.Quality assurance providers
 (a)QualificationsAn entity shall be considered a quality assurance provider under this part only if the entity is qualified through—
 (1)the BPI; (2)RESNET; or
 (3)any other entity designated by the Secretary such as a State, local government, or State-approved or local government-approved residential energy efficiency retrofit program.
 (b)FunctionsA quality assurance provider shall— (1)be independent of the contractor;
 (2)confirm that contractors or installers of home energy efficiency retrofits meet the qualification requirements of this part; and
 (3)perform field inspections to confirm the compliance of the retrofit work and the simulated energy savings under the Home Energy Savings Retrofit Rebate Program.
 32107.Transferability of home energy savings rebateA homeowner may transfer the rebate provided under the Home Energy Savings Retrofit Rebate Program to the contractor performing the retrofit work if the contractor completes a form that accompanies the rebate form developed under section 32103(b). This form, to be made publically available by the Secretary 90 days after the date of enactment of this Act, must be approved by paper signature or electronically by the homeowner and include—
 (1)the amount of the rebate the contractor will submit for disbursement to the contractor; (2)the level of energy use reduction of the home retrofit certified under section 32108(e)(4), and assurance that the contractor will provide the certificate to the homeowner within 30 days of receipt from the Department of Energy;
 (3)a documentation report of the retrofit performed and paid by the homeowner; and (4)confirmation from the homeowner that they understand they have the right to submit directly for the rebate and have chosen to transfer the credit in full to the contractor.
						32108.Home Energy Savings Retrofit Rebate program
 (a)In generalIf a qualified home energy efficiency retrofit of a home is carried out after the date of enactment of this Act by a qualified contractor in accordance with this part, subject to appropriations made available for such purpose, rebates shall be awarded for retrofits that achieve home energy savings in accordance with this part.
						(b)Amount of rebates
 (1)In generalSubject to subsection (e), the amount of a rebate provided to the owner of a home or a designee of the owner under this section shall be determined in accordance with the following formula:
 (A)Retrofits that are projected to save at least 20 percent of energy use (Home Performance Retrofits) shall receive a rebate of $2,500.
 (B)Retrofits that are projected to save at least 40 percent of energy use (Deep Home Performance Retrofits) shall receive a rebate of $5,000.
								(2)Rebate payment
 (A)In generalThe rebate shall be paid, based on energy savings as calculated under subsection (e), within 60 days after—
 (i)submission of the required rebate forms; and (ii)the completion of any quality assurance assessment required under subparagraph (B).
 (B)Quality assurance assessmentsThe Secretary shall establish a schedule of required quality assurance assessments. In the first year of the Program, the first 10 homes retrofit by each contractor and then 60 percent of all future homes shall be required to have a quality assurance assessment. The Secretary shall establish a cost effective schedule of required quality assurance assessments for subsequent years based on performance under the Program.
 (C)Bonus incentiveRecipients of grants under section 32109 and rebate aggregators are encouraged to present a proposal to the Secretary for an incentive bonus for contractors who have delivered services to consumers and who have achieved a 70 percent or greater realization rate for predicted gross energy cost savings achieved by their portfolio of participating customers. Bonus incentives under such a proposal may be up to 20 percent of the rebate paid to the homeowner.
 (3)LimitationIn no event shall the amount of rebates under this subsection exceed— (A)$10,000 with respect to any individual; or
 (B)50 percent of the qualified home energy efficiency expenditures paid or incurred by the homeowner under subsection (c).
 (c)Qualified home energy efficiency expendituresFor purposes of this section, the term qualified home energy efficiency expenditures— (1)means any amount paid or incurred by a homeowner for a qualified home energy efficiency retrofit, including the cost of diagnostic procedures, labor, reporting, and modeling; and
 (2)does not include— (A)improvements to swimming pools or hot tubs; or
 (B)any amount paid or incurred to purchase or install a biomass, wood, or wood pellet furnace, boiler, or stove, unless the system—
 (i)is designed to meet at least 70 percent of the heating demands of the home; (ii)in the case of woodstoves, is certified by the Environmental Protection Agency;
 (iii)in the case of a wood stove replacement, replaces an existing wood stove with a stove that is certified by the Environmental Protection Agency, if a voucher is provided by the installer or other responsible party certifying that the old stove has been removed and made inoperable;
 (iv)in the case of a furnace or boiler, is in a home with a distribution system (such as piping, ducts, vents, blowers, or affixed fans) that allows heat from the furnace or boiler to reach all or most parts of the home; and
 (v)is certified by an independent test laboratory approved by the Secretary as having— (I)thermal efficiency (with a high heating value) of at least 75 percent for stoves and 80 percent for furnaces and boilers;
 (II)particulate emissions of less than 3.0 grams per hour for wood stoves or pellet stoves; and (III)less than 0.07 lbs per million BTU for outdoor boilers and furnaces.
										(d)Qualified home energy efficiency retrofit
 (1)In generalA qualified home energy efficiency retrofit is a retrofit that implements measures, during a rebate-eligible year in the existing principal residence of the homeowner which is located in the United States, intended to reduce the energy use of such residence. A qualified home energy efficiency retrofit shall—
 (A)be implemented and installed by a qualified contractor; (B)install a set of measures modeled to achieve a reduction in home energy use of 20 percent or more from the baseline established under subparagraph (C), using computer modeling software approved under paragraph (2);
 (C)establish the baseline energy use as provided in subsection (e)(1)(C); (D)implement a test-out procedure, following guidelines of the applicable accrediting program established by an organization identified in subparagraphs (A), (B), or (C) of section 32104(a)(2) or equivalent guidelines approved by the Secretary for this purpose, to ensure—
 (i)the safe operation of all systems post retrofit; and (ii)that, except as provided in paragraph (3), all improvements are included in, and have been installed according to—
 (I)standards of the applicable accrediting program established by an organization identified in subparagraphs (A), (B), or (C) of section 32104(a)(2);
 (II)manufacturers installation specifications; and (III)all applicable State and local codes or equivalent standards approved by the Secretary for this purpose;
 (E)include only measures that have an average estimated life of 5 years or more as determined by the Secretary;
 (F)not include funds paid or incurred in connection with any expansion of the square footage of the residence; and
 (G)not include improvements to swimming pools or hot tubs or any other expenditure specifically excluded by the Secretary.
 (2)Approved modeling softwareThe contractor shall use modeling software certified by RESNET as following the software verification test suites in section 4.2.1 of RESNET Publication No. 13–001, or under equivalent standards approved by the Secretary for this purpose, and shall have the ability at a minimum to assess the savings associated with all the measures for Home Energy Savings Retrofit Rebate Program.
 (3)ExceptionFor purposes of paragraph (1)(D)(ii), installation of gas-fired appliances shall comply with requirements of the National Fuel Gas Code (ANSI Z223.1/NFPA 54) and applicable installation requirements in lieu of performance of combustion tests outside those required by the National Fuel Gas Code (2012 Edition) and the International Fuel Gas Code (2012 Edition).
							(e)Energy use reduction
							(1)Determination of energy use reduction
 (A)In generalThe reduction in energy use for any residence shall be determined by modeling the annual predicted percentage reduction in total energy consumption or costs for heating, cooling, hot water, and permanent lighting. It shall be modeled using computer modeling software approved under subsection (d)(2) and calibrated according to subparagraph (C) of this paragraph.
 (B)Energy costsFor the purposes of subparagraph (A), the energy cost per unit of fuel for each fuel type shall be determined by dividing the total actual energy bill (subtracting taxes and fees) for the residence for that fuel type for the most recent available 12-month period by the total energy units of that fuel type used over the same period.
 (C)Baseline energy useFor the purposes of subparagraph (A), the software model that establishes the baseline energy use and predicted energy savings shall be calibrated according to the procedures set forth in sections 3 and 4 of ANSI/BPI Standard BPI–2400–S–2012: Standard Practice for Standardized Qualification of Whole-House Energy Savings Predictions by Calibration to Energy Use History, or an equivalent standard approved by the Secretary for this purpose.
 (2)DocumentationThe percent improvement in energy consumption calculated under this section shall be documented through modeling software described in subsection (d)(2).
 (3)MonitoringThe Secretary— (A)shall periodically evaluate the software packages used for determining rebates under this section;
 (B)shall monitor and compare the predictions to the real energy data, and based on the results, create performance criteria to allow or disallow the software; and
 (C)may disallow the use of software programs that improperly assess energy savings. (4)Certificate of retrofit performanceThe Secretary shall establish a system for distribution of a certificate of performance in accordance with BPI–2101–S–2013: Standard Requirements for a Certificate of Completion for Residential Energy Efficiency Upgrades with the issuance of a rebate that certifies the predicted level of energy use reduction achieved by the retrofit. The certificate shall be provided to the rebate recipient. If the recipient is the contractor under the terms of section 32107, the contractor shall remit the certificate to the homeowner, to be delivered or postmarked not later than 30 days after the contractor’s receipt of the certificate.
 (5)ExceptionThe Secretary shall not utilize the authority provided under this part to— (A)develop, adopt, or implement a public labeling system that rates and compares the energy performance of one home with another; or
 (B)require the public disclosure of an energy performance evaluation or rating developed for any specific home.
								Nothing in this paragraph shall preclude the computation, collection, or use, by the Secretary,
			 rebate aggregators, or quality assurance providers, or the States or
			 Indian tribes, for the purposes of gathering information on the rating and
			 comparison of the energy performance of homes with and without energy
 efficiency retrofits.(f)Qualification for rebateOn submission of a claim for a retrofit rebate by a rebate aggregator, the Secretary shall provide reimbursement to the rebate aggregator, if—
 (1)the retrofit is a qualified home energy efficiency retrofit; (2)the amount of the reimbursement is not more than the amount described in subsection (b);
 (3)documentation required to verify the claim is transmitted with the claim; and (4)any quality assurance assessment required by the Secretary or the rebate aggregator has been completed.
							(g)Audits
 (1)In generalOn making payment for a submission under this section, the Secretary shall review rebate requests to determine whether Program requirements were met in all respects.
 (2)Incorrect paymentOn a determination of the Secretary under paragraph (1) that a payment was made incorrectly to a party, not later than 3 years after the payment was provided the Secretary shall—
 (A)recoup the amount of the incorrect payment; or (B)withhold the amount of the incorrect payment from the next payment made to the party pursuant to a subsequent request.
 (h)IncentivesThe amount of incentives that the Secretary may provide to quality assurance providers and rebate aggregators under this part shall be—
 (1)$50 for each rebate review and submission provided under the Program; (2)$250 for each field inspection conducted under the Program; or
 (3)such other amounts as the Secretary considers necessary to carry out the quality assurance provisions of this part.
							32109.Grants to States and Indian Tribes
 (a)In generalA State or Indian tribe that receives a grant under subsection (d) shall be permitted to use the grant for—
 (1)administrative costs; (2)oversight of quality assurance plans;
 (3)development of a quality assurance program; (4)establishment and delivery of financing pilots in accordance with this part;
 (5)coordination with existing residential retrofit programs and infrastructure development to assist deployment of the Home Energy Savings Retrofit Rebate Program; and
 (6)the costs of carrying out the responsibilities of the State or Indian tribe under the Home Energy Savings Retrofit Rebate Program.
 (b)Initial grantsNot later than 60 days after receipt of a completed application for a grant under this section, the Secretary shall either make the grant or provide to the applicant an explanation for denying the grant.
 (c)Indian tribesThe Secretary shall reserve an appropriate amount of funding made available to carry out this section for each fiscal year to make grants available to Indian tribes under this section.
 (d)State allotmentsFrom the amounts made available to carry out this section for each fiscal year remaining after the reservation required under subsection (c), the Secretary shall make grants available to States in accordance with section 32115.
						(e)Quality assurance programs
 (1)In generalA State or Indian tribe may use a grant made under this section to carry out a quality assurance program that is—
 (A)operated as part of a State or local government approved energy conservation plan established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.);
 (B)managed by the office or the designee of the office that is— (i)responsible for the development of the plan under section 362 of that Act (42 U.S.C. 6322); and
 (ii)to the maximum extent practicable conducting an existing energy efficiency program; and (C)in the case of a grant made to an Indian tribe, managed by an entity designated by the Indian tribe to carry out a quality assurance program or a national quality assurance program manager.
 (2)NoncomplianceIf the Secretary determines that a State or Indian tribe has not provided or cannot provide adequate oversight over a quality assurance program to ensure compliance with this part, the Secretary may—
 (A)withhold further quality assurance funds from the State or Indian tribe; and (B)require that quality assurance providers operating in the State or by the Indian tribe be overseen by a national quality assurance program manager selected by the Secretary.
 (f)ImplementationA State or Indian tribe that receives a grant under this section may implement a quality assurance program through the State, the Indian tribe, or a third party designated by the State or Indian tribe, including—
 (1)an energy service company; (2)an electric utility;
 (3)a natural gas utility; (4)a third-party administrator designated by the State or Indian tribe; or
 (5)a unit of local government. (g)Public-Private partnershipsA State or Indian tribe that receives a grant under this section is encouraged to form partnerships with utilities, energy service companies, and other entities—
 (1)to assist in marketing a program; (2)to facilitate consumer financing;
 (3)to assist in implementation of the Home Energy Savings Retrofit Rebate Program, including installation of qualified home energy efficiency retrofits; and
 (4)to assist in implementing quality assurance programs. (h)Coordination of rebate and existing state-Sponsored programs (1)In generalA State or Indian tribe shall, to the maximum extent practicable, prevent duplication through coordination of a program authorized under this part with—
 (A)the Energy Star appliance rebates program authorized under the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115); and
 (B)comparable programs planned or operated by States, political subdivisions, electric and natural gas utilities, Federal power marketing administrations, and Indian tribes.
 (2)Existing programsIn carrying out this subsection, a State or Indian tribe shall— (A)give priority to—
 (i)comprehensive retrofit programs in existence on the date of enactment of this Act, including programs under the supervision of State utility regulators; and
 (ii)using funds made available under this part to enhance and extend existing programs; and (B)seek to enhance and extend existing programs by coordinating with administrators of the programs.
								32110.Quality assurance program
 (a)PlanAs part of a grant application described in section 32109(b), a State or Indian tribe shall submit to the Secretary a plan to implement a quality assurance program that covers all federally assisted residential efficiency retrofit work administered, supervised, or sponsored by the State or Indian tribe.
 (b)ImplementationThe State or Indian tribe shall— (1)develop a quality assurance program in consultation with industry stakeholders, including representatives of efficiency program managers, contractors, and environmental, energy efficiency, and labor organizations; and
 (2)implement the quality assurance program not later than 180 days after receipt of a grant under section 32109.
 (c)ComponentsThe quality assurance program established under this section shall include— (1)maintenance of a list of qualified contractors authorized to perform such retrofit work as described in section 32104; and
 (2)nonbinding targets and realistic plans for— (A)the recruitment of small minority-owned or women-owned business enterprises; and
 (B)the employment of graduates of training programs that primarily serve low-income populations with a median income that is below 200 percent of the poverty line (as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by that section) by participating contractors.
 (d)NoncomplianceIf the Secretary determines that a State or Indian tribe has not taken the steps required under this section, the Secretary shall provide to the State or Indian tribe a period of at least 90 days to comply before suspending the participation of the State or Indian tribe in the program.
						32111.Evaluation report to Congress
 (a)In generalNot later than 1 year after the date of enactment of this Act and annually thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the use of funds under this part.
 (b)ContentsThe report submitted under subsection (a) shall evaluate— (1)how many eligible participants have participated in the Program;
 (2)how many jobs have been created through the Program, directly and indirectly; (3)what steps could be taken to promote further deployment of energy efficiency and renewable energy retrofits;
 (4)the quantity of verifiable energy savings, homeowner energy bill savings, and other benefits of the Program;
 (5)any waste, fraud, or abuse with respect to such funds; and (6)any other information the Secretary considers appropriate.
 (c)NoncomplianceThe Secretary shall require rebate aggregators, States, and Indian tribes to provide the information required to enable the Secretary to carry out this section. If the Secretary determines that a rebate aggregator, State, or Indian tribe has not provided such information on a timely basis, the Secretary shall provide to the rebate aggregator, State, or Indian tribe a period of at least 90 days to provide any necessary information, subject to withholding of funds or reduction of future grant amounts, or decertification of rebate aggregators.
						32112.Administration
 (a)In generalSubject to section 32115(b), not later than 30 days after the date of enactment of this Act, the Secretary shall provide such administrative and technical support to rebate aggregators, States, and Indian tribes as is necessary to carry out this part.
 (b)Appointment of personnelNotwithstanding the provisions of title 5, United States Code, governing appointments in the competitive service and General Schedule classifications and pay rates, the Secretary may appoint such professional and administrative personnel as the Secretary considers necessary to carry out this part.
 (c)Rate of payThe rate of pay for a person appointed under subsection (b) shall not exceed the maximum rate payable for GS–15 of the General Schedule under chapter 53 of title 5, United States Code.
 (d)Information collectionThe Secretary shall establish, and make available to a homeowner, or the homeowner’s designated representative, seeking a rebate under this part, release forms authorizing access by the Secretary, or a designated third-party representative to information in the utility bills of the homeowner. The form shall not include personal identifying information such as name, address, social security number or other identifying information as defined by the Secretary.
						32113.Treatment of rebates
 (a)In generalFor purposes of the Internal Revenue Code of 1986, rebates received for a qualified home energy efficiency retrofit under this part—
 (1)shall not be considered taxable income to a homeowner; and (2)shall prohibit the consumer from applying for a tax credit allowed under section 25C or 25D of that Code for the same retrofit work performed in the home of the homeowner. If the work is additional, and not included in the rebate baseline, a homeowner may claim the credit.
							(b)Notice
 (1)In generalA participating contractor shall provide notice to a homeowner of the provisions of subsection (a) before eligible work is performed in the home of the homeowner.
 (2)Notice in rebate formA homeowner shall be notified of the provisions of subsection (a) in the appropriate rebate form developed by the Secretary, in consultation with the Secretary of the Treasury.
							32114.Penalties
 (a)In generalIt shall be unlawful for any person to violate this part (including any regulation issued under this part), other than a violation as the result of a clerical error.
 (b)Civil penaltyIn addition to any penalty applicable under other Federal law for fraud or other crimes, any person who commits a violation of this part shall be liable to the United States for a civil penalty in an amount that is not more than the higher of—
 (1)$15,000 for each violation; or (2)3 times the value of any associated rebate under this part.
 (c)AdministrationThe Secretary may— (1)assess and compromise a penalty imposed under subsection (b); and
 (2)require from any entity the records and inspections necessary to enforce this part. 32115.Funding (a)Authorization of appropriations (1)In generalThere are authorized to be appropriated to the Secretary to carry out this part $250,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
 (2)Maintenance of fundingFunds provided under this section shall supplement and not supplant any Federal and State funding provided to carry out energy efficiency programs in existence on the date of enactment of this Act.
							(b)Grants to States
 (1)In generalOf the amounts provided under subsection (a), not more than 6 percent shall be used to carry out section 32109.
 (2)Distribution to state energy officesNot later than 45 days after the date of enactment of this Act, the Secretary shall determine a formula to provide funds described in paragraph (1) to State energy offices, in accordance with the allocation formula for State energy conservation plans established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
 (c)Tracking of rebates and expendituresOf the amount provided under subsection (a), not more than 2.5 percent are authorized to be appropriated to the Secretary to be used for costs associated with tracking rebates and expenditures through the Federal Rebate Processing System under this part, technical assistance to States, and related administrative costs incurred by the Secretary.
						(d)Program review and backstop funding
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall perform a State-by-State analysis and review the distribution of rebates under this part.
 (2)AdjustmentThe Secretary may allocate technical assistance funding to assist States that have not sufficiently benefitted from the Home Energy Savings Retrofit Rebate Program.
							32116.Pilot program
						(a)Establishment
 (1)In generalNotwithstanding any other provision of this part, the Secretary shall establish a Residential Energy Efficiency Pay for Performance pilot program for States to encourage the use of measured energy savings, and financial payments for those energy savings, in the operation of residential energy efficiency programs.
 (2)CriteriaNot later than 180 days after the date of enactment of this Act, the Secretary shall provide common measurement criteria, developed with input from home performance industry stakeholders, to ensure comparability among programs but allow flexibility in program design.
 (b)GrantsIn carrying out the pilot program established under this section, the Secretary shall provide, on a competitive basis, grants to not less than 5 State energy offices.
 (c)Authorization of appropriationsFor fiscal year 2018, there are authorized to be appropriated to carry out this section $100,000,000.
 (d)DefinitionIn this section, the term State energy office means the office or agency of a State responsible for developing the State energy plan for the State under section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322).
						2Smart Building Acceleration
 32201.Short titleThis part may be cited as the Smart Building Acceleration Act. 32202.FindingsCongress finds that—
 (1)the building sector uses more than 40 percent of the energy of the Nation; (2)emerging building energy monitoring and control technologies are enabling a transition of the building sector to smart buildings that have dramatically reduced energy use and improved quality of service to occupants;
 (3)an analysis of select private-sector smart buildings by the Department of Energy would document the costs and benefits of those emerging technologies, promote their adoption, and accelerate that transition;
 (4)with over 400,000 buildings, the Federal Government is the largest building owner in the United States; and
 (5)the Federal Government can also accelerate the transition to smart building technologies by demonstrating and evaluating emerging smart building technologies using existing programs and funding to showcase selected Federal smart buildings.
 32203.DefinitionsIn this part: (1)SecretaryThe term Secretary means the Secretary of Energy.
 (2)Smart buildingThe term smart building means a building with an energy system that— (A)is flexible and automated;
 (B)has extensive operational monitoring and communication connectivity, allowing remote monitoring and analysis of all building functions;
 (C)is integrated with the overall building operations for control of energy generation, consumption, and storage; and
 (D)communicates with utilities and other third-party commercial entities where appropriate. 32204.Survey of private sector smart buildings (a)SurveyThe Secretary shall conduct a survey of privately owned smart buildings throughout the Nation, including commercial buildings and buildings owned by nonprofit organizations and institutions of higher education.
 (b)SelectionFrom among the smart buildings surveyed under subsection (a), the Secretary shall select at least 1 building each from an appropriate range of building sizes and types.
 (c)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under subsection (b), including an identification of—
 (1)which advanced building technologies— (A)are most cost-effective; and
 (B)show the most potential to— (i)increase building energy savings;
 (ii)increase service performance to building occupants; and (iii)reduce environmental impacts; and
 (2)any other information the Secretary determines to be appropriate. 32205.Federal smart building program (a)EstablishmentThe Secretary shall establish a program to establish one or more smart buildings under the jurisdiction of several key Federal agencies, including buildings that are owned by the Federal Government but are commercially operated, to demonstrate the costs and benefits of smart buildings.
 (b)Federal agency describedThe key Federal agencies referred to in subsection (a) shall include— (1)the Department of Defense;
 (2)the Department of Energy; (3)the Department of Veterans Affairs; and
 (4)the General Services Administration. (c)RequirementIn carrying out the program, the Secretary shall leverage existing procurement mechanisms.
 (d)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under this section including an identification of—
 (1)which advanced building technologies— (A)are most cost-effective; and
 (B)show the most potential to— (i)increase building energy savings;
 (ii)increase service performance to building occupants; and (iii)reduce environmental impacts; and
 (2)any other information the Secretary determines to be appropriate. 32206.Leveraging existing programs (a)Better Building ChallengeAs part of the Better Building Challenge of the Department of Energy, the Secretary shall develop a smart building accelerator in consultation with major private sector property owners to demonstrate innovative policies and approaches that will accelerate the transition to smart buildings.
						(b)Research and development
 (1)In generalThe Secretary shall conduct research and development to address key barriers to the integration of advanced building technologies and to accelerate the transition to smart buildings.
 (2)InclusionThe research and development conducted under paragraph (1) shall include research and development on—
 (A)physical components, such as sensors and controls; (B)reducing the cost of key components to accelerate the adoption of smart building technologies;
 (C)data management, including the capture and analysis of data and the interoperability of the energy systems;
 (D)business models, including how business models may limit the adoption of smart building technologies and how to support transactive energy;
 (E)the characterization of buildings and components; (F)consumer and utility protections;
 (G)continuous management, including the challenges of managing multiple energy systems and optimizing systems for disparate stakeholders; and
 (H)other areas of research and development, as determined appropriate by the Secretary. 32207.ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on—
 (1)the survey and evaluation of private sector smart buildings carried out under section 32204; (2)the evaluation of Federal smart buildings carried out under section 32205; and
 (3)any recommendations of the Secretary to further accelerate the transition to smart buildings. 3Weatherization Assistance and State Energy Programs 32301.Weatherization assistance and State energy programs (a)Reauthorization of weatherization assistance programSection 422 of the Energy Conservation and Production Act (42 U.S.C. 6872) is amended by striking appropriated— and all that follows through 2012.. and inserting appropriated $450,000,000 for each of fiscal years 2018 through 2022..
 (b)Reauthorization of State energy programsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended by striking $125,000,000 for each of fiscal years 2007 through 2012 and inserting $90,000,000 for each of fiscal years 2018 through 2022. 4Smart Energy and Water Efficiency 32401.Short titleThis part may be cited as the Smart Energy and Water Efficiency Act of 2017.
					32402.Smart energy and water efficiency pilot program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a utility; (B)a municipality;
 (C)a water district; and (D)any other authority that provides water, wastewater, or water reuse services.
 (2)SecretaryThe term Secretary means the Secretary of Energy. (3)Smart energy and water efficiency pilot programThe term smart energy and water efficiency pilot program or pilot program means the pilot program established under subsection (b).
							(b)Smart energy and water efficiency pilot program
 (1)In generalThe Secretary shall establish and carry out a smart energy and water efficiency management pilot program in accordance with this section.
 (2)PurposeThe purpose of the smart energy and water efficiency pilot program is to award grants to eligible entities to demonstrate advanced and innovative technology-based solutions that will—
 (A)increase and improve the energy efficiency of water, wastewater, and water reuse systems to help communities across the United States make significant progress in conserving water, saving energy, and reducing costs;
 (B)support the implementation of innovative processes and the installation of advanced automated systems that provide real-time data on energy and water; and
 (C)improve energy and water conservation, water quality, and predictive maintenance of energy and water systems, through the use of Internet-connected technologies, including sensors, intelligent gateways, and security embedded in hardware.
								(3)Project selection
 (A)In generalThe Secretary shall make competitive, merit-reviewed grants under the pilot program to not less than 3, but not more than 5, eligible entities.
 (B)Selection criteriaIn selecting an eligible entity to receive a grant under the pilot program, the Secretary shall consider—
 (i)energy and cost savings anticipated to result from the project; (ii)the innovative nature, commercial viability, and reliability of the technology to be used;
 (iii)the degree to which the project integrates next-generation sensors, software, hardware, analytics, and management tools;
 (iv)the anticipated cost-effectiveness of the pilot project in terms of energy efficiency savings, water savings or reuse, and infrastructure costs averted;
 (v)whether the technology can be deployed in a variety of geographic regions and the degree to which the technology can be implemented on a smaller or larger scale, including whether the technology can be implemented by each type of eligible entity;
 (vi)whether the technology has been successfully deployed elsewhere; (vii)whether the technology is sourced from a manufacturer based in the United States; and
 (viii)whether the project will be completed in 5 years or less. (C)Applications (i)In generalSubject to clause (ii), an eligible entity seeking a grant under the pilot program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be necessary.
 (ii)ContentsAn application under clause (i) shall, at a minimum, include— (I)a description of the project;
 (II)a description of the technology to be used in the project; (III)the anticipated results, including energy and water savings, of the project;
 (IV)a comprehensive budget for the project; and (V)the number of households or customers to be served by the project.
										(4)Administration
 (A)In generalNot later than 300 days after the date of enactment of this Act, the Secretary shall select grant recipients under this section.
 (B)EvaluationsThe Secretary shall annually for 5 years carry out an evaluation of each project for which a grant is provided under this section that—
 (i)evaluates the progress and impact of the project; and (ii)assesses the degree to which the project is meeting the goals of the pilot program.
 (C)Technical and policy assistanceOn the request of a grant recipient, the Secretary shall provide technical and policy assistance to the grant recipient to carry out the project.
 (D)Best practicesThe Secretary shall make available to the public— (i)a copy of each evaluation carried out under subparagraph (B); and
 (ii)a description of any best practices identified by the Secretary as a result of those evaluations. (E)Report to CongressNot later than 5 years after the establishment of the program, the Secretary shall submit to Congress a report containing the results of each evaluation carried out under subparagraph (B).
 (c)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 to carry out this section, to remain available until expended.
						5Diesel Emissions Reduction
 32501.Short titleThis part may be cited as the Diesel Emissions Reduction Act of 2017. 32502.Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended—
 (1)by striking $100,000,000 and inserting $200,000,000; and (2)by striking 2016 and inserting 2022.
						6Energy Improvements at Public School Facilities
					32601.Grants for energy efficiency improvements and renewable energy improvements at public school
			 facilities
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a consortium of—
 (A)one local educational agency; and (B)one or more—
 (i)schools; (ii)nonprofit organizations;
 (iii)for-profit organizations; or (iv)community partners that have the knowledge and capacity to partner and assist with energy improvements.
 (2)Energy improvementsThe term energy improvements means— (A)any improvement, repair, or renovation, to a school that will result in a direct reduction in school energy costs including but not limited to improvements to building envelope, air conditioning, ventilation, heating system, domestic hot water heating, compressed air systems, distribution systems, lighting, power systems and controls;
 (B)any improvement, repair, renovation, or installation that leads to an improvement in teacher and student health including but not limited to indoor air quality, daylighting, ventilation, electrical lighting, and acoustics; and
 (C)the installation of renewable energy technologies (such as wind power, photovoltaics, solar thermal systems, geothermal energy, hydrogen-fueled systems, biomass-based systems, biofuels, anaerobic digesters, and hydropower) involved in the improvement, repair, or renovation to a school.
 (b)AuthorityFrom amounts made available for grants under this section, the Secretary of Energy shall provide competitive grants to eligible entities to make energy improvements authorized by this section.
 (c)PriorityIn making grants under this subsection, the Secretary shall give priority to eligible entities that have renovation, repair, and improvement funding needs and are—
 (1)a high-need local educational agency, as defined in section 2102 of the Elementary and Secondary Education Act of 1965 (20 14 U.S.C. 6602); or
 (2)a local educational agency designated with a metrocentric locale code of 41, 42, or 43 as determined by the National Center for Education Statistics (NCES), in conjunction with the Bureau of the Census, using the NCES system for classifying local educational agencies.
 (d)Competitive criteriaThe competitive criteria used by the Secretary shall include the following: (1)The fiscal capacity of the eligible entity to meet the needs for improvements of school facilities without assistance under this section, including the ability of the eligible entity to raise funds through the use of local bonding capacity and otherwise.
 (2)The likelihood that the local educational agency or eligible entity will maintain, in good condition, any facility whose improvement is assisted.
 (3)The potential energy efficiency and safety benefits from the proposed energy improvements. (e)ApplicationsTo be eligible to receive a grant under this section, an applicant must submit to the Secretary an application that includes each of the following:
 (1)A needs assessment of the current condition of the school and facilities that are to receive the energy improvements.
 (2)A draft work plan of what the applicant hopes to achieve at the school and a description of the energy improvements to be carried out.
 (3)A description of the applicant’s capacity to provide services and comprehensive support to make the energy improvements.
 (4)An assessment of the applicant’s expected needs for operation and maintenance training funds, and a plan for use of those funds, if any.
 (5)An assessment of the expected energy efficiency and safety benefits of the energy improvements. (6)A cost estimate of the proposed energy improvements.
 (7)An identification of other resources that are available to carry out the activities for which funds are requested under this section, including the availability of utility programs and public benefit funds.
							(f)Use of grant amounts
 (1)In generalThe recipient of a grant under this section shall use the grant amounts only to make the energy improvements contemplated in the application, subject to the other provisions of this subsection.
 (2)Operation and maintenance trainingThe recipient may use up to 5 percent for operation and maintenance training for energy efficiency and renewable energy improvements (such as maintenance staff and teacher training, education, and preventative maintenance training).
 (3)AuditThe recipient may use funds for a third-party investigation and analysis for energy improvements (such as energy audits and existing building commissioning).
 (4)Continuing educationThe recipient may use up to 1 percent of the grant amounts to develop a continuing education curriculum relating to energy improvements.
							(g)Contracting requirements
 (1)Davis-baconAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on any energy improvements funded by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).
 (2)CompetitionEach applicant that receives funds shall ensure that, if the applicant carries out repair or renovation through a contract, any such contract process—
 (A)ensures the maximum number of qualified bidders, including small, minority, and women-owned businesses, through full and open competition; and
 (B)gives priority to businesses located in, or resources common to, the State or the geographical area in which the project is carried out.
 (h)ReportingEach recipient of a grant under this section shall submit to the Secretary, at such time as the Secretary may require, a report describing the use of such funds for energy improvements, the estimated cost savings realized by those energy improvements, the results of any audit, the use of any utility programs and public benefit funds and the use of performance tracking for energy improvements (such as the Department of Energy: Energy Star program or LEED for Existing Buildings).
 (i)Best practicesThe Secretary shall develop and publish guidelines and best practices for activities carried out under this section.
 (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2018 through 2022.
						CEnergy Supply Infrastructure
				1Low-Income Solar
 33101.Short titleThis part may be cited as the Low-Income Solar Act of 2017. 33102.Loan and grant program for solar installations in low-income and underserved areas (a)DefinitionsIn this section:
 (1)Administrative expensesThe term administrative expenses has such meaning as may be established by the Secretary. (2)Community solar facilityThe term community solar facility means a photovoltaic solar electricity generating facility that, as determined by the Secretary—
 (A)through a voluntary program, provides electric power or financial benefit to, or is owned by, multiple community members;
 (B)has a nameplate rating of 2 megawatts or less; (C)is located in or near a community of subscribers; and
 (D)the owner or operator of which reserves not less than 25 percent of the quantity of electricity generated by the facility for low-income households that are subscribers to the facility.
 (3)Eligible entityThe term eligible entity means— (A)a low-income household;
 (B)a unit of State, territorial, or local government; (C)an Indian Tribe;
 (D)a Native Hawaiian community-based organization; (E)any other national or regional entity that—
 (i)deploys a safe, high-quality photovoltaic solar electricity generating facility for consumers under a model that maximizes energy savings to those consumers; and
 (ii)has experience, as determined by the Secretary, installing solar systems using a job training or community volunteer-based installation model; and
 (F)for the loan program only, in addition to entities described in subsections (A) through (E), a private entity that—
 (i)deploys a safe, high-quality photovoltaic solar electricity generating facility for consumers under a model that maximizes energy savings to those consumers; and
 (ii)will install solar systems using a job training installation model. (4)Grant-eligible householdThe term grant-eligible household means a low-income household the members of which reside in an owner-occupied home.
 (5)Indian TribeThe term Indian Tribe means any Indian Tribe, band, nation, or other organized group or community, including any Alaska Native village, Regional Corporation, or Village Corporation (as defined in, or established pursuant to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
 (6)Low-income householdThe term low-income household means a household with an income equal to 80 percent or less of the applicable area median income, as defined for the applicable year by the Secretary of Housing and Urban Development.
 (7)Multi-family affordable housingThe term multi-family affordable housing means any federally subsidized affordable housing complex in which at least 50 percent of the units are reserved for low-income households.
 (8)Native Hawaiian community-based organizationThe term Native Hawaiian community-based organization means any organization that is composed primarily of Native Hawaiians from a specific community and that assists in the social, cultural, and educational development of Native Hawaiians in that community.
 (9)Photovoltaic solar electricity generating facilityThe term photovoltaic solar electricity generating facility means— (A)a generator that creates electricity from light photons; and
 (B)the accompanying hardware enabling that electricity to flow— (i)onto the electric grid; or
 (ii)into an energy storage device. (10)SecretaryThe term Secretary means the Secretary of Energy.
 (11)SubscriberThe term subscriber means an electricity consumer who owns a subscription, or an equivalent unit or share of the capacity or generation, of a community solar facility.
 (12)SubscriptionThe term subscription means a share in the capacity, or a proportional interest in the solar electricity generation, of a community solar facility.
 (13)Underserved areaThe term underserved area means— (A)a geographical area with low or no photovoltaic solar deployment, as determined by the Secretary; or
 (B)trust land, as defined in section 3765 of title 38, United States Code. (b)Establishment of loan and grant program (1)In generalThe Secretary shall establish a program under which the Secretary shall provide loans and grants to eligible entities for use in accordance with this section.
							(2)Funding
 (A)In generalSubject to the availability of appropriations, the Secretary shall make grants and issue loans in accordance with this subsection.
 (B)LoansNot more than 50 percent of funds made available pursuant to subparagraph (A) for a fiscal year shall be used to provide loans to eligible entities for—
 (i)construction or installation of community solar facilities; or (ii)construction or installation of photovoltaic solar electricity generating facilities to serve multi-family affordable housing.
 (C)GrantsAfter allocating amounts to carry out subparagraph (B), the Secretary shall use the remaining funds made available pursuant to subparagraph (A) for a fiscal year to provide grants to eligible entities for eligible uses described in subsection (e).
 (3)Goals and accountabilityIn providing loans and grants under this subsection, the Secretary shall take such actions as may be necessary to ensure that—
 (A)the assistance provided under this subsection is used to facilitate and encourage innovative solar installation and financing models, under which the recipients develop and install photovoltaic solar electricity generating facilities that provide significant savings to low-income households while providing job training or community engagement opportunities with respect to each solar system installed;
 (B)the photovoltaic solar electricity generating facilities installed using assistance provided under this subsection are safe, high-quality systems that comply with local building and safety codes and standards;
 (C)the program under this section establishes and fosters a partnership between the Federal Government and eligible entities, resulting in efficient development of solar installations with—
 (i)minimal governmental intervention; (ii)limited governmental regulation; and
 (iii)significant involvement by nonprofit and private entities; (D)photovoltaic solar electricity generating facilities installed using assistance provided under this subsection—
 (i)include job training and community participation to the extent practicable; and (ii)may include community participation in which job trainees and volunteers assist in the development of solar projects;
 (E)assistance provided under this subsection prioritizes development in underserved areas; (F)photovoltaic solar electricity generating facilities are developed using assistance provided under this subsection on a geographically diverse basis among the eligible entities; and
 (G)to the maximum extent practicable, solar installation activities for which assistance is provided under this section leverage, or connect grant-eligible households to, federally or locally subsidized weatherization and energy efficiency efforts that meet or exceed local energy efficiency standards.
								(c)National competition
 (1)In generalThe Secretary shall select eligible entities to receive loans or grants under this section through a nationwide competitive process, to be established by the Secretary.
 (2)ApplicationsTo be eligible to receive a loan or grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)RequirementsIn selecting eligible entities to receive loans or grants under this section, the Secretary shall, at a minimum—
 (A)require that the eligible entity— (i)enter into a grant or loan agreement, as applicable, under subsection (d); and
 (ii)has obtained financial commitments (or has demonstrated the capacity to obtain financial commitments) necessary to comply with that agreement;
 (B)ensure that loans and grants are provided, and amounts are used, in a manner that results in geographical diversity throughout the United States and within States, territories, and Indian tribal land among photovoltaic solar electricity generating facilities installed using the assistance provided under this section;
 (C)to the maximum extent practicable, expand photovoltaic solar energy availability to— (i)geographical areas, throughout the United States and within States, territories, and Indian tribal land, with—
 (I)low photovoltaic solar penetration; or (II)areas with a higher cost burden with respect to the deployment or installation of photovoltaic solar electricity generating facilities;
 (ii)rural areas; (iii)Indian tribes; and
 (iv)other underserved areas, including Appalachian and Alaska Native communities; (D)take into account the warranty period and quality of the applicable photovoltaic solar electricity generating facility equipment and any necessary interconnecting equipment; and
 (E)ensure all calculations for estimated household energy savings are based solely on electricity offsets from the photovoltaic solar electricity generating facilities.
								(d)Loan and grant agreements
 (1)In generalAs a condition of receiving a loan or grant under this section, an eligible entity shall enter into a loan or grant agreement, as applicable, with the Secretary.
 (2)RequirementsA loan or grant agreement under this subsection shall— (A)require the Secretary to rescind any amounts provided to the eligible entity that are not used during the 2-year period beginning on the date on which the amounts are initially distributed to the eligible entity, except in any case in which the eligible entity has demonstrated to the satisfaction of the Secretary that a longer period, not to exceed 3 years after the date of initial distribution, is necessary to deliver proposed services;
 (B)for a loan provided under this section, establish— (i)an interest rate equal to the then-current cost of funds to the Department of the Treasury for obligations of comparable maturity to the loan; and
 (ii)a payout time that maximizes the savings to subscribers during the effective period of the agreement; and
 (C)contain such other terms as the Secretary may require to ensure compliance with the requirements of this section.
 (e)UseAn eligible entity shall use a loan or grant provided under this section only for the following activities, for the purpose of developing new photovoltaic solar electricity generating facilities in the United States for low-income households and individuals who otherwise would likely be unable to afford or purchase photovoltaic solar electricity generating facilities:
 (1)Photovoltaic solar equipment and installationTo pay the costs of— (A)photovoltaic solar equipment and storage and all hardware or software components relating to safely producing, monitoring, and connecting the system to the electric grid or onsite storage; and
 (B)installation, including all direct labor costs associated with installing the photovoltaic solar equipment and storage.
 (2)Job trainingTo fund onsite job training and community or volunteer engagement, including— (A)job training costs directly associated with the solar projects funded under this section; and
 (B)job training opportunities that may cover the full range of the solar value chain, such as marketing and outreach, customer acquisition, system design, and installation positions.
 (3)Deployment supportTo fund entities that have a demonstrated ability, as determined by the Secretary— (A)to advise State and local entities regarding low-income solar policy, regulatory, and program design to continue and expand the work of the entities;
 (B)to foster community outreach and education regarding the benefits of photovoltaic solar energy for low-income and disadvantaged communities; or
 (C)to provide apprenticeship program opportunities registered and approved by— (i)the Office of Apprenticeship of the Department of Labor pursuant to part 29 of title 29, Code of Federal Regulations (or successor regulations); or
 (ii)a State Apprenticeship Agency recognized by that Office. (4)AdministrationTo pay the administrative expenses of the eligible entity, including preproject feasibility efforts, associated with delivering proposed services, subject to the requirement that not more than 15 percent of the total amount of the assistance provided to the eligible entity under this section may be used for administrative expenses.
							(f)Compliance
 (1)Records and auditsDuring the period beginning on the date of initial distribution to an eligible entity of a loan or grant under this section and ending on the termination date of the loan or grant under subsection (g), the eligible entity shall maintain such records and adopt such administrative practices as the Secretary may require to ensure compliance with the requirements of this section and the applicable loan or grant agreement.
 (2)Determination by SecretaryIf the Secretary determines that an eligible entity that receives a grant or loan under this section has not, during the 2-year period beginning on the date of initial distribution to the eligible entity of the assistance (or such longer period as is established under subsection (d)(2)(B)), substantially fulfilled the obligations of the eligible entity under the applicable loan or grant agreement, the Secretary shall—
 (A)rescind the balance of any funds distributed to, but not used by, the eligible entity under this section; and
 (B)use those amounts to provide other loans or grants in accordance with this section. (g)TerminationThe Secretary shall terminate a loan or grant provided under this section on a determination that the total amount of the loan or grant (excluding any interest, fees, and other earnings of the loan or grant) has been—
 (1)fully expended by the eligible entity; or (2)returned to the Secretary.
 (h)RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary shall promulgate such regulations as the Secretary determines to be necessary to carry out this section, to take effect on the date of promulgation.
 (i)FundingThere is authorized to be appropriated to the Secretary to carry out this section $200,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
						2Safe, affordable, and environmentally sound natural gas distribution
					33201.Improving the natural gas distribution system
 (a)Establishment of programThe Secretary of Energy shall establish a program to award grants to States, in accordance with this section, for the purpose of providing incentives for natural gas distribution companies to improve the public safety and environmental performance of the natural gas distribution system.
						(b)Grants to States
 (1)In generalA State may apply for a grant under this section to provide funds to natural gas distribution companies in the State that are carrying out an eligible project.
 (2)RequirementsIn applying for a grant under this section, a State shall demonstrate how the State rate-setting program will ensure that funds provided to natural gas distribution companies under this section are used in accordance with the requirements of this section.
 (c)Eligible projectsA project that is eligible to be funded through a grant to a State under this section is a project carried out by a natural gas distribution company to accelerate, expand, or enhance the implementation of a plan approved by the State before the date of enactment of this section for—
 (1)replacement of cast and wrought iron and bare steel pipes and other leak-prone components of the natural gas distribution system; or
 (2)inspection and maintenance programs for the natural gas distribution system. (d)Rate assistanceA natural gas distribution company receiving funds through a grant to a State under this section may use such funds only to offset the near-term incremental costs, as reflected in rate increases to low-income households, of the eligible project.
 (e)Limit to transitional assistanceA State may provide funds to a natural gas company under this section for a period not to exceed 4 years.
 (f)PrioritizationIn awarding grants under this section, the Secretary shall prioritize applications based on the expected results of the State proposal with respect to—
 (1)quantifiable benefits for public safety; (2)the magnitude of methane emissions reductions;
 (3)innovation in technical or policy approaches; (4)the number of low-income households anticipated to benefit from the assistance; and
 (5)overall cost-effectiveness. (g)Auditing and reporting requirementsThe Secretary shall establish auditing and reporting requirements for States with respect to grants awarded under this section.
 (h)DefinitionsIn this section: (1)Low-income householdThe term low-income household means a household that is eligible to receive payments under section 2605(b)(2) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)).
 (2)Natural gas distribution companyThe term natural gas distribution company means a person or municipality engaged in the local distribution of natural gas to the public. (3)Natural gas distribution systemThe term natural gas distribution system means the facilities used for the local distribution of natural gas.
 (i)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $150,000,000 per fiscal year, with the total amount not to exceed $1,500,000,000.
						3Clean Distributed Energy Program
 33301.Short titleThis part may be cited as the Local Energy Supply and Resiliency Act of 2017. 33302.DefinitionsIn this part:
 (1)Combined heat and power systemThe term combined heat and power system means generation of electric energy and heat in a single, integrated system that meets the efficiency criteria in clauses (ii) and (iii) of section 48(c)(3)(A) of the Internal Revenue Code of 1986, under which heat that is conventionally rejected is recovered and used to meet thermal energy requirements.
 (2)Demand responseThe term demand response means changes in electric usage by electric utility customers from the normal consumption patterns of the customers in response to—
 (A)changes in the price of electricity over time; or (B)incentive payments designed to induce lower electricity use at times of high wholesale market prices or when system reliability is jeopardized.
 (3)Distributed energyThe term distributed energy means energy sources and systems that— (A)produce electric or thermal energy close to the point of use using renewable energy resources or waste thermal energy;
 (B)generate electricity using a combined heat and power system; (C)distribute electricity in microgrids;
 (D)store electric or thermal energy; or (E)distribute thermal energy or transfer thermal energy to building heating and cooling systems through a district energy system.
 (4)District energy systemThe term district energy system means a system that provides thermal energy to buildings and other energy consumers from one or more plants to individual buildings to provide space heating, air conditioning, domestic hot water, industrial process energy, and other end uses.
 (5)IslandingThe term islanding means a distributed generator or energy storage device continuing to power a location in the absence of electric power from the primary source.
 (6)LoanThe term loan has the meaning given the term direct loan in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a). (7)MicrogridThe term microgrid means an integrated energy system consisting of interconnected loads and distributed energy resources, including generators and energy storage devices, within clearly defined electrical boundaries that—
 (A)acts as a single controllable entity with respect to the grid; and (B)can connect and disconnect from the grid to operate in both grid-connected mode and island mode.
 (8)Renewable energy resourceThe term renewable energy resource includes— (A)biomass;
 (B)geothermal energy; (C)hydropower;
 (D)landfill gas; (E)municipal solid waste;
 (F)ocean (including tidal, wave, current, and thermal) energy; (G)organic waste;
 (H)photosynthetic processes; (I)photovoltaic energy;
 (J)solar energy; and (K)wind.
 (9)Renewable thermal energyThe term renewable thermal energy means heating or cooling energy derived from a renewable energy resource. (10)SecretaryThe term Secretary means the Secretary of Energy.
 (11)Thermal energyThe term thermal energy means— (A)heating energy in the form of hot water or steam that is used to provide space heating, domestic hot water, or process heat; or
 (B)cooling energy in the form of chilled water, ice, or other media that is used to provide air conditioning, or process cooling.
 (12)Waste thermal energyThe term waste thermal energy means energy that— (A)is contained in—
 (i)exhaust gases, exhaust steam, condenser water, jacket cooling heat, or lubricating oil in power generation systems;
 (ii)exhaust heat, hot liquids, or flared gas from any industrial process; (iii)waste gas or industrial tail gas that would otherwise be flared, incinerated, or vented;
 (iv)a pressure drop in any gas, excluding any pressure drop to a condenser that subsequently vents the resulting heat;
 (v)condenser water from chilled water or refrigeration plants; or (vi)any other form of waste energy, as determined by the Secretary; and
								(B)
 (i)in the case of an existing facility, is not being used; or (ii)in the case of a new facility, is not conventionally used in comparable systems.
								33303.Distributed energy loan program
						(a)Loan program
 (1)In generalSubject to the provisions of this subsection and subsections (b) and (c), the Secretary shall establish a program to provide to eligible entities—
 (A)loans for the deployment of distributed energy systems in a specific project; and (B)loans to provide funding for programs to finance the deployment of multiple distributed energy systems through a revolving loan fund, credit enhancement program, or other financial assistance program.
 (2)EligibilityEntities eligible to receive a loan under paragraph (1) include— (A)a State, territory, or possession of the United States;
 (B)a State energy office; (C)a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));
 (D)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and
 (E)an electric utility, including— (i)a rural electric cooperative;
 (ii)a municipally owned electric utility; and (iii)an investor-owned utility.
 (3)Selection requirementsIn selecting eligible entities to receive loans under this section, the Secretary shall, to the maximum extent practicable, ensure—
 (A)regional diversity among eligible entities to receive loans under this section, including participation by rural States and small States; and
 (B)that specific projects selected for loans— (i)expand on the existing technology deployment program of the Department of Energy; and
 (ii)are designed to achieve one or more of the objectives described in paragraph (4). (4)ObjectivesEach deployment selected for a loan under paragraph (1) shall promote one or more of the following objectives:
 (A)Improved security and resiliency of energy supply in the event of disruptions caused by extreme weather events, grid equipment or software failure, or terrorist acts.
 (B)Implementation of distributed energy in order to increase use of local renewable energy resources and waste thermal energy sources.
 (C)Enhanced feasibility of microgrids, demand response, or islanding. (D)Enhanced management of peak loads for consumers and the grid.
 (E)Enhanced reliability in rural areas, including high energy cost rural areas. (5)Restriction on use of fundsAny eligible entity that receives a loan under paragraph (1) may only use the loan to fund programs relating to the deployment of distributed energy systems.
							(b)Loan terms and conditions
 (1)Terms and conditionsNotwithstanding any other provision of law, in providing a loan under this section, the Secretary shall provide the loan on such terms and conditions as the Secretary determines, after consultation with the Secretary of the Treasury, in accordance with this section.
 (2)Specific appropriationNo loan shall be made unless an appropriation for the full amount of the loan has been specifically provided for that purpose.
 (3)RepaymentNo loan shall be made unless the Secretary determines that there is reasonable prospect of repayment of the principal and interest by the borrower of the loan.
 (4)Interest rateA loan provided under this section shall bear interest at a fixed rate that is equal or approximately equal, in the determination of the Secretary, to the interest rate for Treasury securities of comparable maturity.
 (5)TermThe term of the loan shall require full repayment over a period not to exceed the lesser of— (A)20 years; or
 (B)90 percent of the projected useful life of the physical asset to be financed by the loan (as determined by the Secretary).
 (6)Use of paymentsPayments of principal and interest on the loan shall— (A)be retained by the Secretary to support energy research and development activities; and
 (B)remain available until expended, subject to such conditions as are contained in annual appropriations Acts.
 (7)No penalty on early repaymentThe Secretary may not assess any penalty for early repayment of a loan provided under this section. (8)Return of unused portionIn order to receive a loan under this section, an eligible entity shall agree to return to the general fund of the Treasury any portion of the loan amount that is unused by the eligible entity within a reasonable period of time after the date of the disbursement of the loan, as determined by the Secretary.
 (9)Comparable wage ratesEach laborer and mechanic employed by a contractor or subcontractor in performance of construction work financed, in whole or in part, by the loan shall be paid wages at rates not less than the rates prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.
							(c)Rules and procedures; disbursement of loans
 (1)Rules and proceduresNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the loan program under subsection (a).
 (2)Disbursement of loansNot later than 1 year after the date on which the rules and procedures under paragraph (1) are established, the Secretary shall disburse the initial loans provided under this section.
 (d)ReportsNot later than 2 years after the date of receipt of the loan, and annually thereafter for the term of the loan, an eligible entity that receives a loan under this section shall submit to the Secretary a report describing the performance of each program and activity carried out using the loan, including itemized loan performance data.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary. 33304.Technical assistance and grant program (a)Establishment (1)In generalThe Secretary shall establish a technical assistance and grant program (referred to in this section as the program)—
 (A)to disseminate information and provide technical assistance directly to eligible entities so the eligible entities can identify, evaluate, plan, and design distributed energy systems; and
 (B)to make grants to eligible entities so that the eligible entities may contract to obtain technical assistance to identify, evaluate, plan, and design distributed energy systems.
 (2)Technical assistanceThe technical assistance described in paragraph (1) shall include assistance with one or more of the following activities relating to distributed energy systems:
 (A)Identification of opportunities to use distributed energy systems. (B)Assessment of technical and economic characteristics.
 (C)Utility interconnection. (D)Permitting and siting issues.
 (E)Business planning and financial analysis. (F)Engineering design.
 (3)Information disseminationThe information disseminated under paragraph (1)(A) shall include— (A)information relating to the topics described in paragraph (2), including case studies of successful examples;
 (B)computer software and databases for assessment, design, and operation and maintenance of distributed energy systems; and
 (C)public databases that track the operation and deployment of existing and planned distributed energy systems.
 (b)EligibilityAny nonprofit or for-profit entity shall be eligible to receive technical assistance and grants under the program.
						(c)Applications
 (1)In generalAn eligible entity desiring technical assistance or grants under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)Application processThe Secretary shall seek applications for technical assistance and grants under the program— (A)on a competitive basis; and
 (B)on a periodic basis, but not less frequently than once every 12 months. (3)PrioritiesIn selecting eligible entities for technical assistance and grants under the program, the Secretary shall give priority to eligible entities with projects that have the greatest potential for—
 (A)facilitating the use of renewable energy resources; (B)strengthening the reliability and resiliency of energy infrastructure to the impact of extreme weather events, power grid failures, and interruptions in supply of fossil fuels;
 (C)improving the feasibility of microgrids or islanding, particularly in rural areas, including high energy cost rural areas;
 (D)minimizing environmental impact, including regulated air pollutants and greenhouse gas emissions; and
 (E)maximizing local job creation. (d)GrantsOn application by an eligible entity, the Secretary may award grants to the eligible entity to provide funds to cover not more than—
 (1)100 percent of the costs of the initial assessment to identify opportunities; (2)75 percent of the cost of feasibility studies to assess the potential for the implementation;
 (3)60 percent of the cost of guidance on overcoming barriers to implementation, including financial, contracting, siting, and permitting issues; and
 (4)45 percent of the cost of detailed engineering. (e)Rules and procedures (1)RulesNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the program.
 (2)GrantsNot later than 120 days after the date of issuance of the rules and procedures for the program, the Secretary shall issue grants under this part.
 (f)ReportsThe Secretary shall submit to Congress and make available to the public— (1)not less frequently than once every 2 years, a report describing the performance of the program under this section, including a synthesis and analysis of the information provided in the reports submitted to the Secretary under section 33303(d); and
 (2)on termination of the program under this section, an assessment of the success of, and education provided by, the measures carried out by eligible entities during the term of the program.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000,000 for the period of fiscal years 2018 through 2022, to remain available until expended.
						4Strategic Petroleum Reserve improvements
 33401.Strategic Petroleum Reserve improvementsThere is authorized to be appropriated $4,000,000,000, to remain available until expended, for capital improvements on, and maintenance of, the Strategic Petroleum Reserve established under part B of title I of the Energy Policy and Conservation Act (42 U.S.C. 6231 et seq.) to ensure that the Reserve is operated and maintained in an environmentally sound manner.
					5Southeast Refined Product Reserve
					33501.Southeast Refined Product Reserve
 (a)Southeast Refined Product ReserveTitle I of the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) is amended by adding at the end the following:
							
								ESoutheast Refined Product Reserve
 191.DefinitionsIn this part, the following definitions apply: (1)Refined petroleum productThe term refined petroleum product means gasoline and such other products as the Secretary determines appropriate.
 (2)ReserveThe term Reserve means the Southeast Refined Product Reserve established under this part. (3)SoutheastThe term Southeast means the States of North Carolina, South Carolina, Georgia, Florida, Alabama, and any other contiguous State that the Secretary, by rule, determines to include.
										192.Establishment
 (a)In generalThe Secretary shall establish, maintain, and operate in the Southeast a Southeast Refined Product Reserve, which shall be a component of the Strategic Petroleum Reserve established under part B of this title.
 (b)LimitationA Reserve established under this part shall contain no more than 1 million barrels of refined petroleum products.
 (c)Application of provisionsExcept as otherwise provided in this part, the authorities and requirements of part B of this title shall apply to the Reserve.
										193.Conditions for release; plan
 (a)Sale of productsThe Secretary may sell refined petroleum products from the Reserve upon a finding by the President that there exists, or is likely to exist within the next 30 days, a severe energy supply interruption. Such a finding may be made only if the President determines that—
 (1)a dislocation in the refined petroleum product market has resulted or is likely to result from such interruption; or
 (2)a circumstance, other than that described in paragraph (1), exists that constitutes a regional supply shortage of significant scope and duration and that action taken under this section would assist directly and significantly in reducing the adverse impact of such shortage.
 (b)Release of petroleumAfter consultation with potentially affected parties, the Secretary shall determine procedures governing the release of refined petroleum products from the Reserve. The procedures shall provide that—
 (1)the Secretary may— (A)sell refined petroleum products from the Reserve through a competitive process; or
 (B)enter into exchange agreements for the refined petroleum products that results in the Secretary receiving a greater volume of such products as repayment than the volume provided to the acquirer;
 (2)in all sales or exchanges described in paragraph (1), the Secretary shall receive revenue or its equivalent in refined petroleum products that provides the Department with fair market value;
 (3)at no time may refined petroleum products be sold or exchanged resulting in a loss of revenue or value to the United States; and
 (4)the Secretary shall only sell or dispose of refined petroleum products in the Reserve to entities customarily engaged in the sale and distribution of such products.
 (c)PlanNot later than 60 days after the date of the enactment of this section, the Secretary shall transmit to the President and, if the President approves, to Congress a plan describing—
 (1)the acquisition of storage and related facilities or storage services for the Reserve, including the potential use of storage facilities not currently in use;
 (2)the acquisition of refined petroleum products for storage in the Reserve; (3)the anticipated methods of disposition of refined petroleum products from the Reserve;
 (4)the estimated costs of establishment, maintenance, and operation of the Reserve; (5)efforts the Department will take to minimize any potential need for future drawdowns and ensure that distributors and importers are not discouraged from maintaining and increasing supplies to the Southeast; and
 (6)actions to ensure quality of the refined petroleum products in the Reserve. 194.Products for storage in the Reserve (a)In generalThe Secretary may acquire, place in storage, transport, or exchange refined petroleum products acquired by purchase or exchange.
 (b)ObjectivesThe Secretary shall, to the greatest extent practicable, acquire refined petroleum products for the Reserve in a manner consonant with the following objectives:
 (1)Minimization of the cost of the Reserve. (2)Minimization of the Nation’s vulnerability to a severe energy supply interruption.
 (3)Minimization of the impact of an acquisition of refined petroleum products on supply levels and market forces.
 (4)Encouragement of competition in the petroleum industry. (b)ProceduresThe Secretary shall develop, with public notice and opportunity for comment, procedures consistent with the objectives of this section to acquire refined petroleum products for the Reserve. Such procedures shall take into account the need to—
 (1)maximize overall domestic supply of refined petroleum products (including quantities stored in private sector inventories);
 (2)avoid incurring excessive cost or appreciably affecting the price of petroleum products to consumers;
 (3)minimize the costs to the Department of Energy in acquiring such refined petroleum products; (4)protect national security;
 (5)avoid adversely affecting current and futures prices, supplies, and inventories of refined petroleum products; and
 (6)address such other factors that the Secretary determines to be appropriate. (c)Severe energy supply disruptionIf the Secretary finds that a severe energy supply interruption may be imminent, the Secretary may suspend the acquisition of refined petroleum products for the Reserve and may sell any refined petroleum product acquired for, and in transit to, the Reserve..
 (b)Technical and conforming amendmentThe table of sections for title I of the Energy Policy and Conservation Act is amended by striking the items relating to the second part D, including section 181 of such part, and inserting the following:
							
								
									Part E—Southeast Refined Product Reserve
									Sec. 191. Definitions.
									Sec. 192. Establishment.
									Sec. 193. Conditions for release; plan.
									Sec. 194. Products for storage in the Reserve..
						DSmart Communities Infrastructure
				34001.3C Energy Program
 (a)EstablishmentThe Secretary of Energy shall establish a program to be known as the Cities, Counties, and Communities Energy Program (or the 3C Energy Program) to provide technical assistance and competitively awarded grants to local governments, public housing authorities, nonprofit organizations, and other entities the Secretary determines to be eligible, to incorporate clean energy into community development and revitalization efforts.
 (b)Best practice modelsThe Secretary of Energy shall— (1)provide a recipient of technical assistance or a grant under the program established under subsection (a) with best practice models that are used in jurisdictions of similar size and situation; and
 (2)assist such recipient in developing and implementing strategies to achieve its clean energy technology goals.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2018 through 2022.
					34002.Federal technology assistance
					(a)Smart city or community assistance pilot program
 (1)In generalThe Secretary of Energy shall develop and implement a pilot program under which the Secretary shall contract with the national laboratories to provide technical assistance to cities and communities, to improve the access of such cities and communities to expertise, competencies, and infrastructure of the national laboratories for the purpose of promoting smart city or community technologies.
 (2)PartnershipsIn carrying out the program under this subsection, the Secretary of Energy shall prioritize assistance for cities and communities that have partnered with small business concerns.
						(b)Technologist in residence pilot program
 (1)In generalThe Secretary of Energy shall expand the Technologist in Residence pilot program of the Department of Energy to include partnerships between national laboratories and local governments with respect to research and development relating to smart cities and communities.
 (2)RequirementsFor purposes of the partnerships entered into under paragraph (1), technologists in residence shall work with an assigned unit of local government to develop an assessment of smart city or community technologies available and appropriate to meet the objectives of the city or community, in consultation with private sector entities implementing smart city or community technologies.
 (c)GuidanceThe Secretary of Energy, in consultation with the Secretary of Commerce, shall issue guidance with respect to—
 (1)the scope of the programs established and implemented under subsections (a) and (b); and (2)requests for proposals from local governments interested in participating in such programs.
 (d)ConsiderationsIn establishing and implementing the programs under subsections (a) and (b), the Secretary of Energy shall seek to address the needs of small- and medium-sized cities.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2018 through 2022.
					34003.Technology demonstration grant program
 (a)In generalThe Secretary of Commerce shall establish a smart city or community regional demonstration grant program under which the Secretary shall conduct demonstration projects focused on advanced smart city or community technologies and systems in a variety of communities, including small- and medium-sized cities.
 (b)GoalsThe goals of the program established under subsection (a) are— (1)to demonstrate—
 (A)potential benefits of concentrated investments in smart city or community technologies relating to public safety that are repeatable and scalable; and
 (B)the efficiency, reliability, and resilience of civic infrastructure and services; (2)to facilitate the adoption of advanced smart city or community technologies and systems; and
 (3)to demonstrate protocols and standards that allow for the measurement and validation of the cost savings and performance improvements associated with the installation and use of smart city or community technologies and practices.
						(c)Demonstration projects
 (1)EligibilitySubject to paragraph (2), a unit of local government shall be eligible to receive a grant for a demonstration project under this section.
 (2)CooperationTo qualify for a demonstration project under this section, a unit of local government shall agree to follow applicable best practices identified by the Secretary of Commerce and the Secretary of Energy, in consultation with industry entities, to evaluate the effectiveness of the implemented smart city or community technologies to ensure that—
 (A)technologies and interoperability can be assessed; (B)best practices can be shared; and
 (C)data can be shared in a public, interoperable, and transparent format. (3)Federal share of cost of technology investmentsThe Secretary of Commerce—
 (A)subject to subparagraph (B), shall provide to a unit of local government selected under this section for the conduct of a demonstration project a grant in an amount equal to not more than 50 percent of the total cost of technology investments to incorporate and assess smart city or community technologies in the applicable jurisdiction; but
 (B)may waive the cost-share requirement of subparagraph (A) as the Secretary determines to be appropriate.
 (d)RequirementIn conducting demonstration projects under this section, the Secretary shall— (1)develop competitive, technology-neutral requirements;
 (2)seek to leverage ongoing or existing civic infrastructure investments; and (3)take into consideration the non-Federal cost share as a competitive criterion in applicant selection in order to leverage non-Federal investment.
 (e)Public availability of data and reportsThe Secretary of Commerce shall ensure that reports, public data sets, schematics, diagrams, and other works created using a grant provided under this section are—
 (1)available on a royalty-free, non-exclusive basis; and (2)open to the public to reproduce, publish, or otherwise use, without cost.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out subsection (c) $100,000,000 for each of fiscal years 2018 through 2022.
					34004.Smart city or community
 (a)In generalIn this subtitle, the term smart city or community means a community in which innovative, advanced, and trustworthy information and communication technologies and related mechanisms are applied—
 (1)to improve the quality of life for residents; (2)to increase the efficiency and cost effectiveness of civic operations and services;
 (3)to promote economic growth; and (4)to create a community that is safer and more secure, sustainable, resilient, livable, and workable.
 (b)InclusionsThe term smart city or community includes a local jurisdiction that— (1)gathers and incorporates data from systems, devices, and sensors embedded in civic systems and infrastructure to improve the effectiveness and efficiency of civic operations and services;
 (2)aggregates and analyzes gathered data; (3)communicates the analysis and data in a variety of formats;
 (4)makes corresponding improvements to civic systems and services based on gathered data; and (5)integrates measures—
 (A)to ensure the resilience of civic systems against cybersecurity threats and physical and social vulnerabilities and breaches;
 (B)to protect the private data of residents; and (C)to measure the impact of smart city or community technologies on the effectiveness and efficiency of civic operations and services.
							IVBrownfields Redevelopment
 40001.Short titleThis title may be cited as the Brownfields Authorization Increase Act of 2017. 40002.Clarification of State or local government ownershipSection 101(20)(D) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(20)(D)) is amended by striking involuntarily the first place it appears.
			40003.Nonprofit organization eligibility
 (a)Definition of eligible entitySection 104(k)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(1)) is amended—
 (1)in subparagraph (G), by striking Alaska; or and inserting Alaska;; (2)in subparagraph (H), by striking Indian community. and inserting Indian community; or; and
 (3)by adding at the end the following new subparagraph:  (I)a nonprofit organization, including—
 (i)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code;
 (ii)a limited liability corporation in which all managing members or all members are organizations described under clause (i);
 (iii)a limited partnership in which all general partners are— (I)organizations described under clause (i);
 (II)limited liability corporations whose members are all organizations described under clause (i); or (III)any combination of subclauses (I) and (II); or
 (iv)a qualified community development entity, as defined in section 45D(c)(1) of the Internal Revenue Code of 1986..
 (b)Conforming amendmentsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended—
 (1)in paragraph (3)— (A)in subparagraph (A)(ii)—
 (i)by striking or nonprofit organizations; and (ii)by striking or organization; and
 (B)in subparagraph (B)(ii)— (i)by striking or other nonprofit organization; and
 (ii)by striking or nonprofit organization; and (2)in paragraph (6)(A), by striking or nonprofit organizations.
 40004.Increased funding limit for direct remediationSection 104(k)(3)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(A)), as amended in section 40003(b) of this Act, is further amended—
 (1)in clause (ii)— (A)by striking $200,000 and inserting $750,000; and
 (B)by inserting , except that during the period of fiscal years 2018 through 2022, the President may, on not more than 2 occasions, waive such $750,000 limitation to permit the entity to receive a grant in an amount not to exceed $1,500,000 for a site to be remediated based on special circumstances, as determined by the President after site to be remediated; and
 (2)by adding after clause (ii) the following:  The President may transfer any duties under this subparagraph to the Administrator..
 40005.Indirect costsSubparagraph (B) of section 104(k)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(4)) is amended—
 (1)in clause (i), by striking subclause (III) and redesignating subclauses (IV) and (V) as subclauses (III) and (IV), respectively; and
 (2)by striking clause (ii) and inserting the following:  (ii)Acceptable use of funds (I)In generalIn addition to other acceptable purposes described in this subsection, a grant or loan under this subsection may be used for payment for the costs of—
 (aa)investigation and identification of the extent of contamination; (bb)design and performance of a response action; and
 (cc)monitoring of a natural resource. (II)Indirect costsNot more than 10 percent of a grant or loan under this subsection may be used for the payment of indirect costs..
 40006.Eligibility for funding for brownfield sites acquired prior to January 11, 2002Subparagraph (B) of section 104(k)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(4)), as amended in section 40005 of this Act, is further amended by striking clause (iii) and inserting the following:
				
 (iii)ExceptionsNotwithstanding clause (i)(III), the Administrator may use funds made available to carry out this subsection for one or more of the following:
 (I)To make a grant under paragraph (2) to an eligible entity that acquired a brownfield site to be covered by the grant on or before January 11, 2002.
 (II)To make a grant under paragraph (3) to an eligible entity if such eligible entity, except as otherwise provided in this subclause, satisfies all of the elements set forth in section 101(40) to qualify as a bona fide prospective purchaser, except that the date of acquisition of the brownfield site was on or before January 11, 2002. The Administrator may make exceptions with regard to compliance with the elements set forth in section 101(40) based on mitigating circumstances, including any of the following:
 (aa)The brownfield site was acquired prior to May 31, 1997, and compliance with all appropriate inquiry (as required under section 101(40)(B)) cannot be fairly determined.
 (bb)A current site assessment of the brownfield site has found no evidence that the eligible entity caused or exacerbated contamination found at the site or failed to exercise appropriate care (as required under section 101(40)(D)) with respect to contamination found at the site.
 (cc)The eligible entity held a public hearing with respect to the grant application and no substantive testimony was offered that indicates that the eligible entity caused or exacerbated contamination found at the site or failed to exercise appropriate care (as required under section 101(40)(D)) with respect to contamination found at the site.
 (dd)There are other circumstances that make compliance with the elements set forth in section 101(40) impractical and not in the public interest.
 (III)To make a grant or loan under this subsection to an eligible entity if such entity— (aa)acquired ownership of the brownfield site at least 30 years prior to the date of the grant or loan, but not later than May 31, 1997;
 (bb)did not cause or contribute to the contamination on the brownfield site; and (cc)can reasonably indicate why such entity cannot comply with the elements set forth in section 101(40) to qualify as a bona fide prospective purchaser..
			40007.Multi-purpose brownfield grants
 (a)Multi-Purpose grant programSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended—
 (1)by redesignating paragraph (12) as paragraph (15); (2)by redesignating paragraphs (4) through (11), as amended, as paragraphs (5) through (12), respectively; and
 (3)by adding after paragraph (3) the following new paragraph:  (4)Multi-purpose brownfield grants (A)Establishment of programSubject to paragraphs (5) and (6), the Administrator shall establish a program to provide multi-purpose grants to eligible entities, where warranted, as determined by the Administrator based on considerations under paragraph (3)(C), to be used to inventory, characterize, assess, conduct planning related to, or remediate (or any combination thereof), one or more brownfield sites in an area, in amounts not to exceed $1,500,000 per grant.
 (B)Additional considerationsIn addition to the considerations under paragraph (3)(C), the Administrator, in determining to award a multi-purpose grant under the program under subparagraph (A), shall consider the extent to which the eligible entity demonstrates—
 (i)an overall plan for revitalization of brownfield sites in the area in which the multi-purpose grant will be used;
 (ii)the capacity to conduct the range of eligible activities that will be funded by the multi-purpose grant; and
 (iii)that a multi-purpose grant is appropriate for meeting the needs of the area in which the grant will be used.
 (C)Grant fundsGrants provided under the program established under subparagraph (A) shall be expended not later than 3 years after the award of grant funding to the eligible entity, unless the Administrator determines that an extension of not more than 2 years is justified.
 (D)OwnershipA recipient of a grant under this paragraph may not use amounts from such grant on remediation of a brownfield site until such recipient owns such site.
 (E)Existing authorityNothing in this paragraph shall limit any other authority of the President or the Administrator under this subsection..
					(b)Conforming amendments
 (1)Section 104(k)(3)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(A)), as amended, is further amended by striking Subject to paragraphs (4) and (5) and inserting Subject to paragraphs (5) and (6).
 (2)Section 104(k)(3)(C) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(C)) is amended by inserting or paragraph (4) after under subparagraph (A)(ii) or (B)(ii).
 40008.Program for sustainable reuse and alternative energy on brownfield sitesSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended by adding after paragraph (12), as redesignated by section 40007(a)(2) of this Act, the following new paragraph:
				
					(13)Program for sustainable reuse and alternative energy on brownfield sites
 (A)Establishment and use of fundsThe Administrator shall establish a program to make grants, on a competitive basis, to eligible entities to be used at one or more brownfield sites for projects that reduce environmental impact, increase community livability, and encourage sustainability, including—
 (i)sustainable reuse planning and site analysis, including— (I)site characterization and assessment;
 (II)area and corridor sustainability plans; and (III)engineering or feasibility analysis of environmentally beneficial site improvements;
 (ii)remediation; (iii)ecosystem restoration; and
 (iv)habitat restoration. (B)Project selectionIn addition to the criteria under paragraph (6), in selecting grant recipients under this paragraph, the Administrator shall take into consideration the extent to which a grant will facilitate future use of a brownfield site in an environmentally beneficial and sustainable manner, including the potential for renewable energy production and green infrastructure, including greenways and hike-bike trails, green buildings, and mixed use and transit-oriented development in smart growth locations..
 40009.Staff for small, disadvantaged, or rural communitiesSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended by adding after paragraph (13) (as added by section 40008 of this Act) the following:
				
 (14)Staff for small, disadvantaged, or rural communitiesThe Administrator, upon approval of an application made by an eligible entity serving a community that has a small population, is disadvantaged, or is in a rural location, and in accordance with the applicable provisions of subchapter VI of chapter 33 of title 5, United States Code, may assign employees of the Environmental Protection Agency to such eligible entity to build local capacity for the remediation and revitalization of brownfield sites located in such communities. The Administrator shall determine, consistent with existing law and regulation in effect as of the date of enactment of this paragraph and subject to comment and public review, what qualifies as a community that has a small population, is disadvantaged, or is in a rural location for purposes of this paragraph, provided that such definitions include rural municipalities, municipalities with populations of up to 20,000, and municipalities in which the median household income is at or less than 2/3 of the State average..
 40010.Small community technical assistance grantsParagraph (7)(A) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 40007(a)(2) of this Act) is amended—
 (1)by striking The Administrator may provide, and inserting the following:  (i)DefinitionsIn this subparagraph:
 (I)Disadvantaged areaThe term disadvantaged area means an area with an annual median household income that is less than 2/3 of the statewide annual median household income, as determined by the latest available decennial census.
 (II)Small communityThe term small community means a community with a population of not more than 20,000 individuals, as determined by the latest available decennial census.
 (ii)Establishment of programThe Administrator shall establish a program to provide grants that provide,; and (2)by adding at the end the following:
					
						(iii)Small or disadvantaged community recipients
 (I)In generalSubject to subclause (II), in carrying out the program under clause (ii), the Administrator shall use not more than $1,500,000 of amounts made available to carry out this paragraph to provide grants to eligible entities and institutions of higher education, as determined by the Administrator, to assist small communities, Indian tribes, rural areas, or disadvantaged areas in achieving the purposes described in clause (ii).
 (II)LimitationEach grant awarded under subclause (I) shall be not more than $10,000.. 40011.Authorization of appropriations (a)Authorization of appropriationsSubparagraph (A) of paragraph (15) (as redesignated by section 40007(a)(1) of this Act) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended to read as follows:
					
 (A)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection— (i)$350,000,000 for fiscal year 2018;
 (ii)$400,000,000 for fiscal year 2019; (iii)$450,000,000 for fiscal year 2020;
 (iv)$500,000,000 for fiscal year 2021; and (v)$550,000,000 for fiscal year 2022..
 (b)Set aside for program for sustainable reuse and alternative energy on brownfield sitesParagraph (15) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)), as redesignated by section 40007(a)(1) of this Act and as amended by subsection (a) of this section, is further amended by adding after subparagraph (B) the following new subparagraph:
					
 (C)Set aside for program for sustainable reuse and alternative energy on brownfield sitesOf amounts made available each fiscal year pursuant to subparagraph (A), at least 7.5 percent of such amounts shall be used to carry out the program under paragraph (13)..
 40012.State response programsSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended to read as follows:
				
 (3)FundingThere are authorized to be appropriated to carry out this subsection— (A)$70,000,000 for fiscal year 2018;
 (B)$80,000,000 for fiscal year 2019; (C)$90,000,000 for fiscal year 2020;
 (D)$100,000,000 for fiscal year 2021; and (E)$110,000,000 for fiscal year 2022..
			VHealthcare Infrastructure
			AHospital Infrastructure
 51001.Hospital infrastructureSection 1610(a) of the Public Health Service Act (42 U.S.C. 300r(a)) is amended by striking paragraph (3) and inserting the following paragraphs:
					
 (3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to applicants whose projects will include, by design, cybersecurity against cyber threats.
						(4)American iron and steel products
 (A)In generalAs a condition on receipt of a grant under this section for a project, an entity shall ensure that all of the iron and steel products used in the project are produced in the United States.
 (B)ApplicationSubparagraph (A) shall be waived in any case or category of cases in which the Secretary finds that—
 (i)applying subparagraph (A) would be inconsistent with the public interest; (ii)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (iii)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.
 (C)WaiverIf the Secretary receives a request for a waiver under this paragraph, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public Internet site of the Department of Health and Human Services.
 (D)International agreementsThis paragraph shall be applied in a manner consistent with United States obligations under international agreements.
 (E)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this section for management and oversight of the requirements of this paragraph.
 (F)Effective dateThis paragraph does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this paragraph.
 (5)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $400,000,000 for each of fiscal years 2018 through 2022..
				BIndian Health Program Health Care Infrastructure
 52001.21st Century Indian health program hospitals and outpatient health care facilitiesThe Indian Health Care Improvement Act is amended by inserting after section 301 of such Act (25 U.S.C. 1631) the following:
					
						301A.Additional funding for planning, design, construction, modernization, and renovation of hospitals
			 and outpatient health care facilities
 (a)Additional fundingFor the purpose described in subsection (b), in addition to any other funds available for such purpose, there is authorized to be appropriated to the Secretary $200,000,000 for each of fiscal years 2018 through 2022.
 (b)PurposeThe purpose described in this subsection is the planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities that are funded, in whole or part, by the Service through, or provided for in, a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.)..
				CLaboratory Infrastructure
				53001.Pilot program to improve laboratory infrastructure
 (a)In generalThe Secretary of Health and Human Services may award grants to States and political subdivisions of States to support the improvement, renovation, or modernization of infrastructure at clinical laboratories (as defined in section 353 of the Public Health Service Act (42 U.S.C. 263a)).
 (b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000, to remain available until expended.
					DCommunity-Based Care Infrastructure
				54001.Pilot program to improve community-based care infrastructure
 (a)In generalThe Secretary of Health and Human Services may award grants to qualified teaching health centers (as defined in section 340H of the Public Health Service Act (42 U.S.C. 256h)) and behavioral health care centers (as defined by the Secretary, to include both substance abuse and mental health care facilities) to support the improvement, renovation, or modernization of infrastructure at such centers.
 (b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000, to remain available until expended.
					